Exhibit 10.14

LEASE

Landlord: BRITANNIA BIOTECH GATEWAY LIMITED PARTNERSHIP

Tenant: RAVEN BIOTECHNOLOGIES, INC.

Date: November 21, 2006

TABLE OF CONTENTS

 

1.

PROPERTY   1    1.1 Lease of Building   1    1.2 Landlord’s Reserved Rights   2
  

2.

TERM   2    2.1 Term   2    2.2 Condition of Premises   3    2.3 Acknowledgement
Of Commencement Date   4    2.4 Holding Over   5   

3.

RENTAL   5    3.1 Minimum Rental   5   

(a)    Rental Amounts

  5   

(b)    Additional Rent (If Applicable)

  6   

(c)    Square Footage of Building

  6    3.2 Late Charge   7   

4.

TAXES   7    4.1 Personal Property   7    4.2 Real Property   7   

5.

OPERATING EXPENSES   8    5.1 Payment of Operating Expenses   8    5.2
Definition Of Operating Expenses   8    5.3 Determination Of Operating Expenses
  11    5.4 Final Accounting For Lease Year   11    5.5 Proration   12   

6.

UTILITIES   12    6.1 Payment   12    6.2 Interruption   12   

7.

ALTERATIONS; SIGNS   13    7.1 Right To Make Alterations   13    7.2 Title To
Alterations   13    7.3 Tenant Fixtures   14    7.4 No Liens   14    7.5 Signs  
14   

8.

MAINTENANCE AND REPAIRS   15    8.1 Landlord’s Work   15    8.2 Tenant’s
Obligation For Maintenance   15   

(a)    Good Order, Condition And Repair

  15   

(b)    Landlord’s Remedy

  15   



--------------------------------------------------------------------------------

(c) Condition Upon Surrender   16   

9.

USE OF PROPERTY   16    9.1 Permitted Use   16    9.2 [Omitted.]   16    9.3 No
Nuisance   16    9.4 Compliance With Laws   17    9.5 Liquidation Sales   17   
9.6 Environmental Matters   17   

10.

INSURANCE AND INDEMNITY   23    10.1 Insurance   23    10.2 Quality Of Policies
And Certificates   24    10.3 Workers’ Compensation   25    10.4 Waiver Of
Subrogation   25    10.5 Increase In Premiums   25    10.6 Indemnification   25
   10.7 Blanket Policy   26   

11.

SUBLEASE AND ASSIGNMENT   26    11.1 Assignment And Sublease Of Building   26   
11.2 Rights Of Landlord   27   

12.

RIGHT OF ENTRY AND QUIET ENJOYMENT   28    12.1 Right Of Entry   28    12.2
Quiet Enjoyment   29   

13.

CASUALTY AND TAKING   29    13.1 Damage or Destruction   29    13.2 Condemnation
  31    13.3 Reservation Of Compensation   32    13.4 Restoration Of
Improvements   32   

14.

DEFAULT   33    14.1 Events Of Default   33   

(a)    [Omitted.]

  33   

(b)    Nonpayment

  33   

(c)    Other Obligations

  33   

(d)    General Assignment

  33   

(e)    Bankruptcy

  33   

(f)     Receivership

  33   

(g)    Attachment

  33   

(h)    Insolvency

  34    14.2 Remedies Upon Tenant’s Default   34    14.3 Remedies Cumulative  
35   

15.

SUBORDINATION, ATTORNMENT AND SALE   35    15.1 Subordination To Mortgage   35
   15.2 Sale Of Landlord’s Interest   36    15.3 Estoppel Certificates   36   
15.4 Subordination to CC&R’s   36    15.5 Mortgagee Protection   37   

16.

SECURITY   37   

 

- ii -



--------------------------------------------------------------------------------

16.1 Deposit

  37   

17.

MISCELLANEOUS

  39    17.1 Notices   39    17.2 Successors And Assigns   41    17.3 No Waiver
  41    17.4 Severability   41    17.5 Litigation Between Parties   41    17.6
Surrender   41    17.7 Interpretation   42    17.8 Entire Agreement   42    17.9
Governing Law   42    17.10 No Partnership   42    17.11 Financial Information  
42    17.12 Costs   43    17.13 Time   43    17.14 Rules And Regulations   43   
17.15 Brokers   43    17.16 Memorandum Of Lease   43    17.17 Corporate
Authority   43    17.18 Execution and Delivery   43    17.19 Survival   44   
17.20 Parking   44   

EXHIBITS

 

EXHIBIT A Real Property Description EXHIBIT B Site Plan EXHIBIT C
Acknowledgement of Commencement Date

 

- iii -



--------------------------------------------------------------------------------

LEASE

THIS LEASE (“Lease”) is made and entered into as of November 21, 2006, by and
between BRITANNIA BIOTECH GATEWAY LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and RAVEN BIOTECHNOLOGIES, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. WHEREAS, substantially concurrently with the execution of this Lease, Tenant
and Amgen SF, LLC, a Delaware limited liability company (“Amgen”) are entering
into a sublease (the “Amgen Sublease”) providing for Tenant’s subleasing of the
Building (defined below) from Amgen for the remaining term of the Prior Lease
(defined below), which term is presently scheduled to expire on December 31,
2013; and

B. WHEREAS, the intention of the parties, in executing this Lease at this time,
is to establish a leasing relationship which will be fully binding on the
parties and their successors and assigns as of the date of execution hereof, but
which will ripen into an actual possessory interest, with attendant commencement
of performance of economic and other obligations hereunder on a current basis,
only upon the Commencement Date as determined pursuant to Section 2.1 below;

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1. PROPERTY

1.1 Lease of Building.

(a) Landlord leases to Tenant and Tenant hires and leases from Landlord, on the
terms, covenants and conditions hereinafter set forth, the two-story office and
laboratory building which is located on the real property described in Exhibit A
attached hereto (the “Property”), is commonly known as One Corporate Drive,
South San Francisco, California (the “Building”), contains approximately 66,127
square feet and is presently leased to Amgen, as successor in interest (by
merger) to Tularik Inc., pursuant to a Build-to-Suit Lease dated as of April 20,
1995, as amended by a First Amendment to Lease dated as of February 10, 1998 and
by a Second Amendment to Build-to-Suit Lease dated as of August 12, 2004 (as
amended, the “Prior Lease”). The location of the Building on the Property is
depicted on the site plan attached hereto as Exhibit B (the “Site Plan,” on
which the Building is designated as “Building B” and is located in the area
labeled “Phase I” on the Site Plan). The Property is part of the Britannia
Biotechnology Center, sometimes also referred to as the Britannia Gateway Center
(the “Center,” comprising collectively Phase I and Phase II as shown on the Site
Plan) on Gateway Boulevard in the City of South San Francisco, County of San
Mateo, State of California. The Building and related improvements presently
existing on the Property are sometimes referred to collectively herein as the
“Improvements.” The parking areas, driveways, sidewalks, landscaped areas and
other portions of the Center that lie outside the exterior walls of the
buildings now or hereafter existing from time to time in the Center, as depicted
in the Site Plan and as heretofore or hereafter modified by Landlord from time
to time in accordance with the provisions of this

 

- 1 -



--------------------------------------------------------------------------------

Lease, are sometimes referred to herein as the “Common Areas.” Amgen (as
successor in interest to Tularik) also presently leases one other building in
the Center, at Two Corporate Drive, from Landlord pursuant to a Build-to-Suit
Lease dated as of February 10, 1998, as amended by a First Amendment to
Build-to-Suit Lease dated as of August 12, 2004.

(b) As an appurtenance to Tenant’s leasing of the Building pursuant to
Section 1.1(a), Landlord hereby grants to Tenant, for the benefit of Tenant and
its employees, suppliers, shippers, customers and invitees, during the term of
this Lease, the non-exclusive right to use, in common with others entitled to
such use, (i) those portions of the Common Areas improved from time to time for
use as parking areas, driveways, sidewalks, landscaped areas, or for other
common purposes, and (ii) all access easements and similar rights and privileges
relating to or appurtenant to the Property and created or existing from time to
time under any access easement agreements, declarations of covenants, conditions
and restrictions, or other written agreements now or hereafter of record with
respect to the Property, subject however to any limitations applicable to such
rights and privileges under applicable law, under this Lease and/or under the
written agreements creating such rights and privileges.

1.2 Landlord’s Reserved Rights. To the extent reasonably necessary to permit
Landlord to exercise any rights of Landlord and discharge any obligations of
Landlord under this Lease, Landlord shall have, in addition to the right of
entry set forth in Section 12.1 hereof, the following rights: (i) to make
changes to the Common Areas, including, without limitation, changes in the
location, size or shape of any portion of the Common Areas, and to relocate
parking spaces on the Property and in the Common Areas (but not materially
decrease the number of such parking spaces in areas of the Property generally
adjacent to the Building); (ii) to close temporarily any of the Common Areas for
maintenance or other reasonable purposes, provided that reasonable parking and
reasonable access to the Building remain available; (iii) to construct, alter or
add to other buildings and Common Area improvements on the Property (including,
but not limited to, construction of site improvements, buildings and Common Area
improvements on portions of the Property and/or on adjacent properties owned by
Landlord from time to time); (iv) to build in areas adjacent to the Property and
to add such areas to the Property or operate such areas, for maintenance,
access, parking and other purposes, on an integrated basis with the Property;
(v) to use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Property or any portion thereof or to any adjacent
properties owned by Landlord from time to time; and (vi) to do and perform such
other acts with respect to the Common Areas and the Property as may be necessary
or appropriate; provided, however, that notwithstanding anything to the contrary
in this Section 1.2, Landlord’s exercise of its rights hereunder shall not cause
any material diminution of Tenant’s rights, nor any material increase of
Tenant’s obligations, under this Lease or with respect to the Improvements.

2. TERM

2.1 Term.

(a) The term of this Lease shall commence on the date (the “Commencement Date”)
immediately following the date on which the Prior Lease expires, it being the
intention of the parties that Tenant’s occupancy of the Building as a subtenant
under the Amgen Sublease

 

- 2 -



--------------------------------------------------------------------------------

shall be followed immediately, without any intervening gap, by Tenant’s
occupancy of the Building as a direct tenant under this Lease. The term of this
Lease shall end, unless sooner terminated or extended as hereinafter provided,
on February 28, 2018 (the “Termination Date”). Tenant’s minimum rental and
Operating Expense obligations under this Lease with respect to the Building
shall begin on the Commencement Date. The parties anticipate that the
Commencement Date will occur on January 1, 2014, since the presently scheduled
expiration date of the Prior Lease is December 31, 2013.

(b) Notwithstanding the foregoing provisions of Section 2.1 (a):

(i) If the Prior Lease is terminated prior to its scheduled expiration date by
either Landlord or Amgen as a result of damage, destruction or condemnation,
then this Lease shall be deemed to be terminated concurrently with such early
termination, the Commencement Date shall not occur, and Landlord and Tenant
shall have no further obligations under this Lease; provided, however, that if
such early termination is elected by the tenant under the Prior Lease (but not
by Landlord) as a result of damage or destruction occurring during the final
year of the term of the Prior Lease, then Landlord agrees to negotiate in good
faith with Tenant, if so requested by Tenant, regarding the possibility of
causing the Building to be rebuilt for occupancy by Tenant during the remaining
term (if any) of the Prior Lease and during the term of this Lease, but no such
rebuilding of the Building and reinstatement of this Lease shall occur except
pursuant to a written agreement mutually executed at the time by Landlord and
Tenant in their respective discretion; and

(ii) If the Prior Lease is terminated prior to its scheduled expiration date for
any other reason, then unless otherwise agreed by Landlord and Tenant at the
time in a written agreement mutually executed by them in their respective
discretion, this Lease shall be deemed to be terminated concurrently with such
early termination, the Commencement Date shall not occur, and Landlord and
Tenant shall have no further obligations under this Lease.

2.2 Condition of Premises.

(a) Tenant acknowledges that it will accept and occupy the Building in “AS IS”
condition as the Building exists on the Commencement Date, immediately following
the termination or expiration of the Prior Lease and Amgen Sublease and of
Tenant’s occupancy of the Building as a subtenant thereunder, and Landlord shall
have no obligation to improve, repair or prepare the Building for occupancy by
Tenant under this Lease; provided, however, that the foregoing provisions of
this sentence shall be subject to any rebuilding obligations expressly imposed
upon Landlord under the Prior Lease (to the extent any such rebuilding is in
progress on the Commencement Date) or pursuant to a future written agreement (if
any) as contemplated in Section 2.1(b)(i) above. Without limiting the generality
of the foregoing, TENANT ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY AGENT OF
LANDLORD IS MAKING OR HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PHYSICAL CONDITION OF THE BUILDING AND
IMPROVEMENTS, OR WITH RESPECT TO THE PRESENT OR FUTURE SUITABILITY

 

- 3 -



--------------------------------------------------------------------------------

OF THE BUILDING OR IMPROVEMENTS FOR THE CONDUCT OF TENANT’S BUSINESS OR PROPOSED
BUSINESS THEREIN, AS OF THE DATE OF EXECUTION OF THIS LEASE OR AS OF THE
COMMENCEMENT DATE.

(b) Landlord and Tenant shall each use their respective best efforts to schedule
and participate in, and to cause Amgen to participate in, a mutual walk-through
of the Building prior to, or within thirty (30) days after, Tenant’s
commencement of occupancy of the Building as a subtenant pursuant to the Amgen
Sublease, with the objective of arriving at a list mutually approved by
Landlord, Tenant and Amgen describing all material fixtures, trade fixtures,
equipment (if any) and tenant improvements to be left in place in the Building
by Amgen upon Amgen’s tender of possession of the Building to Tenant, including
(but not limited to) all attached fume hoods and lab benches. Landlord shall
have no obligation to enforce Amgen’s obligation to leave any such items in
place in the Building, but hereby assigns to Tenant for enforcement by Tenant,
in Tenant’s sole discretion (and subject to any separate agreement on this
subject between Amgen and Tenant), any rights and/or claims of Landlord against
Amgen, under the Prior Lease, with respect to the condition in which Amgen is
required to leave the Building, including (but not limited to) the leaving of
any specific items in place in the Building.

(c) Landlord shall provide Tenant with a tenant improvement allowance in the
maximum amount of One Million Five Hundred Seventy-Five Thousand and No/100
Dollars ($1,575,000.00, calculated at the rate of $75.00 per square foot for the
agreed area of 21,000 for the unimproved area of the Premises as of the date of
this Lease) (the “Tenant Improvement Allowance”), to be available for
application towards the construction of tenant improvements by Tenant in the
Premises at any time after the date which is six (6) months prior to the
scheduled Commencement Date as set forth above. Tenant’s construction of such
tenant improvements shall be governed by the provisions of this Section 2.2(c)
and of Article 7 hereof, and such tenant improvements shall be constructed in
compliance with all of the provisions thereof (including, without limitation,
all conditions relating to Landlord’s approval of plans and specifications). The
Tenant Improvement Allowance shall not be used or useable by Tenant for any
moving or relocation expenses of Tenant, or for any cost or expense associated
with any moveable furniture, trade fixtures, personal property or any other item
or element which, under the applicable provisions of this Lease, will not become
Landlord’s property and remain with the Building upon expiration or termination
of this Lease. Any portion of the Tenant Improvement Allowance which has not
been claimed or drawn by Tenant within fifteen (15) months after the
Commencement Date shall expire and shall no longer be available to Tenant
thereafter. Additional conditions and procedures relating to the disbursement of
the Tenant Improvement Allowance shall be as reasonably prescribed in writing by
Landlord or its Project Manager (as designated by Landlord from time to time).
To the extent the Tenant Improvement Allowance or any portion thereof is
actually drawn down by Tenant, the amount actually drawn down shall result in a
rental adjustment pursuant to Section 3.1(b) hereof.

2.3 Acknowledgement Of Commencement Date. Promptly following the Commencement
Date, Landlord and Tenant shall execute a written acknowledgement of the
Commencement Date, Termination Date and related matters, substantially in the
form attached hereto as Exhibit C (with appropriate insertions), which
acknowledgement shall be deemed to be

 

- 4 -



--------------------------------------------------------------------------------

incorporated herein by this reference. Notwithstanding the foregoing
requirement, the failure of either party to execute any such written
acknowledgement shall not affect the determination of the Commencement Date,
Termination Date and related matters in accordance with the provisions of this
Lease.

2.4 Holding Over. If Tenant holds possession of the Property or any portion
thereof after the term of this Lease with Landlord’s written consent, then
except as otherwise specified in such consent, Tenant shall become a tenant from
month to month at one hundred ten percent (110%) of the rental and otherwise
upon the terms herein specified for the period immediately prior to such holding
over and shall continue in such status until the tenancy is terminated by either
party upon not less than thirty (30) days prior written notice. If Tenant holds
possession of the Property or any portion thereof after the term of this Lease
without Landlord’s written consent, then Landlord in its sole discretion may
elect (by written notice to Tenant) to have Tenant become a tenant either from
month to month or at will, at one hundred fifty percent (150%) of the rental
(prorated on a daily basis for an at-will tenancy, if applicable) and otherwise
upon the terms herein specified for the period immediately prior to such holding
over, or may elect to pursue any and all legal remedies available to Landlord
under applicable law with respect to such unconsented holding over by Tenant.
Tenant shall indemnify and hold Landlord harmless from any loss, damage, claim,
liability, cost or expense (including reasonable attorneys’ fees) resulting from
any delay by Tenant in surrendering the Property or any portion thereof (except
to the extent such delay is with Landlord’s prior written consent), including
but not limited to any claims made by a succeeding tenant by reason of such
delay. Acceptance of rent by Landlord following expiration or termination of
this Lease shall not constitute a renewal of this Lease.

3. RENTAL

3.1 Minimum Rental.

(a) Rental Amounts. Tenant shall pay to Landlord as minimum rental for the
Building, in advance, without deduction, offset, notice or demand, on or before
the Commencement Date and on or before the first day of each subsequent calendar
month of the term of this Lease, the following amounts per month (with the
counting of such months to begin on and as of the Commencement Date):

 

Months

   Monthly Minimum Rental

001—012

   $185,261.40 ($2.8016/sq ft)

013—024

   190,819.25 ($2.8856/sq ft)

025—036

   196,543.82 ($2.9722/sq ft)

037—048

   202,440.14 ($3.0614/sq ft)

049—050

   208,513.34 ($3.1532/sq ft)

After Month 50 (if applicable)

   Continued pattern with annual 3%
escalations on each anniversary
of Commencement Date

 

- 5 -



--------------------------------------------------------------------------------

If the obligation to pay minimum rental hereunder commences on other than the
first day of a calendar month or if the term of this Lease terminates on other
than the last day of a calendar month, the minimum rental for such first or last
month of the term of this Lease, as the case may be, shall be prorated based on
the number of days the term of this Lease is in effect during such month. If an
increase in minimum rental becomes effective on a day other than the first day
of a calendar month, the minimum rental for that month shall be the sum of the
two applicable rates, each prorated for the portion of the month during which
such rate is in effect.

(b) Additional Rent (If Applicable). The minimum rental amounts specified in
Section 3.1(a) do not take into account the availability of the Tenant
Improvement Allowance under Section 2.2(c) above. If and to the extent that
Tenant actually draws down the Tenant Improvement Allowance or any portion
thereof, Tenant shall pay to Landlord as Additional Rent, payable together with
monthly minimum rental as specified above:

(i) beginning on the later to occur of the Commencement Date or the first day of
the first calendar month occurring after the date of actual funding of the
Tenant Improvement Allowance funds (or portion thereof) drawn down by Tenant and
continuing until the first anniversary of the Commencement Date, an amount each
month equal to (x) the aggregate amount of the Tenant Improvement Allowance
funds actually drawn down by Tenant up to and including the end of the calendar
month immediately preceding the applicable payment date, (y) multiplied by
eleven percent (11%) and then divided by twelve (12); and

(ii) beginning on the first anniversary of the Commencement Date, such
Additional Rent shall be increased on each anniversary of the Commencement Date
to one hundred three percent (103%) of the Additional Rent payable for the month
immediately preceding the applicable adjustment date.

Thus, by way of illustration, if Tenant draws down a total of $1,250,000 from
the Tenant Improvement Allowance during the four (4) months prior to the
Commencement Date, then as of the Commencement Date, Tenant’s Additional Rent
obligation shall be $11,458.33 per month; if Tenant draws down the remaining
$225,000 of the Tenant Improvement Allowance during the third (3rd) month
following the Commencement Date, then as of the beginning of the fourth (4th)
month following the Commencement Date, Tenant’s Additional Rent obligation shall
increase to $14,437.50 per month; and on the first anniversary of the
Commencement Date, Tenant’s Additional Rent obligation shall increase to
$14,870.63 per month (with additional 3% increases on each subsequent
anniversary of the Commencement Date).

(c) Square Footage of Building. The Building was fully constructed prior to the
date of this Lease, has been measured by Landlord’s Architect and, applying the
measurement formula customarily used by Landlord to measure square footage of
buildings in the Center, has been determined to contain 66,127 square feet,
which measurement is final and binding on the parties, is hereby accepted by the
parties for all purposes under this Lease and is not subject to remeasurement or
adjustment unless and to the extent that there is a change in the physical size
of the Building.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Late Charge. If Tenant fails to pay when due rental or other amounts due
Landlord hereunder, such unpaid amounts shall bear interest for the benefit of
Landlord at a rate equal to the lesser of fifteen percent (15%) per annum or the
maximum rate permitted by law, from the date due to the date of payment. In
addition to such interest, Tenant shall pay to Landlord a late charge in an
amount equal to six percent (6%) of any installment of minimum rental and any
other amounts due Landlord if not paid in full on or before the fifth (5th) day
after such rental or other amount is due; provided, however, that for the first
late payment in any twelve (12) month period, no such late charge shall be due
unless Landlord first provides written notice to Tenant that the payment is past
due and Tenant fails to pay the amount due within three (3) business days after
Tenant’s receipt of such notice. Tenant acknowledges that late payment by Tenant
to Landlord of rental or other amounts due hereunder will cause Landlord to
incur costs not contemplated by this Lease, including, without limitation,
processing and accounting charges and late charges which may be. imposed on
Landlord by the terms of any loan relating to the Property. Tenant further
acknowledges that it is extremely difficult and impractical to fix the exact
amount of such costs and that the late charge set forth in this Section 3.2
represents a fair and reasonable estimate thereof. Acceptance of any late charge
by Landlord shall not constitute a waiver of Tenant’s default with respect to
overdue rental or other amounts, nor shall such acceptance prevent Landlord from
exercising any other rights and remedies available to it. Acceptance of rent or
other payments by Landlord shall not constitute a waiver of late charges or
interest accrued with respect to such rent or other payments or any prior
installments thereof, nor of any other defaults by Tenant, whether monetary or
non-monetary in nature, remaining uncured at the time of such acceptance of rent
or other payments.

4. TAXES

4.1 Personal Property. Tenant shall be responsible for and shall pay prior to
delinquency all taxes and assessments levied against or by reason of (a) any and
all alterations, additions and items installed or placed on or in the Building
and taxed as personal property rather than as real property, and/or (b) all
personal property, trade fixtures and other property placed by Tenant on or
about the Property. Upon request by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of Tenant’s payment thereof. If at any time during the
term of this Lease any of said alterations, additions or personal property,
whether or not belonging to Tenant, shall be taxed or assessed as part of the
Property, then such tax or assessment shall be paid by Tenant to Landlord within
fifteen (15) days after presentation by Landlord of copies of the tax bills in
which such taxes and assessments are included and shall, for the purposes of
this Lease, be deemed to be personal property taxes or assessments under this
Section 6.1.

4.2 Real Property. To the extent any real property taxes and assessments on the
Property (including, but not limited to, the Improvements or any portion
thereof) are assessed directly to Tenant, Tenant shall be responsible for and
shall pay prior to delinquency all such taxes and assessments levied against the
Property. Upon request by Landlord, Tenant shall furnish Landlord with
satisfactory evidence of Tenant’s payment thereof. To the extent the Property
and/or Improvements are taxed or assessed to Landlord following the Commencement
Date, such real property taxes and assessments shall constitute Operating
Expenses (as that term is defined in Section 5.2 of this Lease) and shall be
paid in accordance with the provisions of Article 5 of this Lease.

 

- 7 -



--------------------------------------------------------------------------------

5. OPERATING EXPENSES

5.1 Payment of Operating Expenses.

(a) Tenant shall pay to Landlord, at the time and in the manner hereinafter set
forth, as additional rental, an amount equal to forty-four and eighty-seven
hundredths percent (44.87%) (“Tenant’s Operating Cost Share”) of the Operating
Expenses defined in Section 5.2; provided, however, that the Tenant’s Operating
Cost Share set forth in the preceding portion of this sentence shall apply only
to expenses that are determined and allocated by Landlord on a Center-wide or
multi-building basis, subject to any adjustments required under any other
applicable provisions of this Section 5.1, and that Tenant’s Operating Cost
Share shall be one hundred percent (100%) with respect to any Operating Expenses
defined in Section 5.2 that are reasonably allocable solely to the Building.

(b) Tenant’s Operating Cost Share as specified in paragraph (a) of this Section
with respect to Operating Expenses which are determined and allocated on a
Center-wide basis is based upon an area of 66,127 square feet for the Building
and upon an aggregate area of 147,362 square feet for the existing buildings
owned by Landlord in the Center and consolidated with the Building for
operation, maintenance, common area and Operating Expense purposes. If the
actual area of the buildings owned from time to time by Landlord in the Center
and consolidated with the Building for operation, maintenance, common area and
Operating Expense purposes, as such area is measured in good faith by Landlord’s
architect on the same basis of measurement under which the Building has been
determined to contain 66,127 square feet, changes from the assumed figure set
forth above as a result of a change in the physical size of one or more of such
buildings, then Tenant’s Operating Cost Share as it applies to Operating
Expenses that are determined and allocated on a Center-wide or multi-building
basis shall be adjusted to reflect the actual areas so measured as they exist
from time to time.

(c) If Landlord at any time constructs additional buildings in the Center or on
any adjacent property owned by Landlord and operated, for common area purposes,
on an integrated basis with the Center, then Tenant’s Operating Cost Share as it
applies to Operating Expenses that are determined and allocated on a Center-wide
or multi-building basis shall be adjusted to be equal to the percentage
determined by dividing the gross square footage of the Building as it exists
from time to time by the gross square footage of all buildings located in the
Center or on any applicable adjacent property owned by Landlord as described
above, measured using the same basis of measurement under which the Building has
been determined to contain 66,127 square feet. In determining such percentage, a
building shall be taken into account from and after the date on which a tenant
first enters into possession of the building or a portion thereof.

5.2 Definition Of Operating Expenses.

(a) Subject to the exclusions and provisions hereinafter contained, the term
“Operating Expenses” shall mean the total costs and expenses incurred by or
allocable to Landlord for management, operation and maintenance of the
Improvements, the Building, the Property and the Center (or, in the case of
items that are determined and allocated on a stand-

 

- 8 -



--------------------------------------------------------------------------------

alone basis as described in Section 5.1, that portion of the Property and the
Center that is reasonably allocable to the Building), including, without
limitation, costs and expenses of (i) insurance (which may include, at
Landlord’s option, seismic and environmental insurance), property management
fees, landscaping, and the operation, repair and maintenance of buildings and
Common Areas; (ii) all utilities and services; (iii) real and personal property
taxes and assessments or substitutes therefor levied or assessed against the
Center or any part thereof, including (but not limited to) any possessory
interest, use, business, license or other taxes or fees, any taxes imposed
directly on rents or services, any assessments or charges for police or fire
protection, housing, transit, open space, street or sidewalk construction or
maintenance or other similar services from time to time by any governmental or
quasi-governmental entity, and any other new taxes on landlords in addition to
taxes now in effect; (iv) supplies, equipment, utilities and tools used in
management, operation and maintenance of the Center; (v) capital improvements to
the Center, the Improvements or the Building, amortized over their respective
useful lives as reasonably determined by Landlord’s accountants either for
federal income tax reporting purposes or pursuant to generally accepted
accounting principles applied on a consistent basis, (aa) which reduce or will
cause future reduction of other items of Operating Expenses for which Tenant is
otherwise required to contribute or (bb) which are required by law, ordinance,
regulation or order of any governmental authority or (cc) of which Tenant has
use or which benefit Tenant; and (vi) any other costs (including, but not
limited to, any parking or utilities fees or surcharges) allocable to or paid by
Landlord, as owner of the Center, Building or Improvements, pursuant to any
applicable laws, ordinances, regulations or orders of any governmental or
quasi-governmental authority or pursuant to the terms of any declarations of
covenants, conditions and restrictions now or hereafter affecting the Center or
any other property over which Tenant has non-exclusive use rights as
contemplated in Section 1.1(b) hereof. Operating Expenses shall not include any
costs attributable to the initial construction of the Building or of Common Area
improvements in the Center. The distinction between items of ordinary operating
maintenance and repair and items of a capital nature shall be made in accordance
with generally accepted accounting principles applied on a consistent basis or
in accordance with tax accounting principles, as determined in good faith by
Landlord’s accountants.

(b) Notwithstanding anything to the contrary contained in this Lease, the
following shall not be included within Operating Expenses:

(i) Costs of maintenance or repair of the roof membrane for any building, except
during periods (if any) in which costs of maintenance or repair of the roof
membrane for the Building are likewise included as an Operating Expense (rather
than being incurred directly by Tenant or passed through directly to Tenant);

(ii) Leasing commissions, attorneys’ fees, costs, disbursements, and other
expenses incurred in connection with negotiations or disputes with tenants, or
in connection with leasing, renovating or improving space for tenants or other
occupants or prospective tenants or other occupants of the Center or of any
other property owned by Landlord;

 

- 9 -



--------------------------------------------------------------------------------

(iii) The cost of any service sold to any tenant (including Tenant) or other
occupant for which Landlord is entitled to be reimbursed as an additional charge
or rental over and above the basic rent and operating expenses payable under the
lease with that tenant;

(iv) Any depreciation on the Building or on any other improvements in the Center
or on any other property owned by Landlord;

(v) Expenses in connection with services or other benefits of a type that are
not offered or made available to Tenant but that are provided to another tenant
of the Center or of any other property owned by Landlord;

(vi) Costs incurred due to Landlord’s violation of any terms or conditions of
this Lease or of any other lease relating to the Building or to any other
portion of the Center or of any other property owned by Landlord;

(vii) Amounts paid to any Affiliate of Landlord for management or other services
on or to the Center or any portion thereof or any other property owned by
Landlord, or for supplies or other materials, to the extent that the cost of the
services, supplies or materials exceeds the cost that would have been paid had
the services, supplies or materials been provided by unaffiliated parties on a
competitive basis;

(viii) All interest, loan fees and other carrying costs related to any mortgage
or deed of trust or related to any capital item, and all rental and other
amounts payable under any ground or underlying lease, or under any lease for any
equipment ordinarily considered to be of a capital nature (except (A) janitorial
equipment which is not affixed to the Building and/or (B) equipment the cost of
which, if purchased, would be considered an amortizable Operating Expense under
the provisions of this Section 5.2, notwithstanding the capital nature of such
equipment);

(ix) Any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

(x) Advertising and promotional expenditures;

(xi) Costs of repairs and other work occasioned by fire, windstorm or other
casualty of an insurable nature, except to the extent of any applicable
deductible amounts under insurance actually carried by Landlord;

(xii) Any costs, fines or penalties incurred due to violations by Landlord of
any governmental rule or authority or of this Lease or any other lease of any
portion of the Center or any other property owned by Landlord, or due to
Landlord’s negligence or willful misconduct;

(xiii) Costs for sculpture, paintings or other objects of art, and for any
insurance thereon or extraordinary security in connection therewith;

 

- 10 -



--------------------------------------------------------------------------------

(xiv) Wages, salaries or other compensation paid to any executive employees
above the grade of building manager;

(xv) The cost of correcting any building code or other violations which are
Landlord’s responsibility and which were violations prior to the Commencement
Date; and

(xvi) The cost of containing, removing or otherwise remediating any
contamination of the Center (including the underlying land and groundwater) by
any toxic or hazardous materials (including, without limitation, asbestos and
PCBs).

5.3 Determination Of Operating Expenses. On or before the Commencement Date and
during the last month of each calendar year of the term of this Lease (“Lease
Year”), or as soon thereafter as practical, Landlord shall provide Tenant notice
of Landlord’s estimate of the Operating Expenses for the ensuing Lease Year or
applicable portion thereof. On or before the first day of each month during the
ensuing Lease Year or applicable portion thereof, beginning on the Commencement
Date, Tenant shall pay to Landlord Tenant’s Operating Cost Share of the portion
of such estimated Operating Expenses allocable (on a prorata basis) to such
month; provided, however, that if such notice is not given in the last month of
a Lease Year, Tenant shall continue to pay on the basis of the prior year’s
estimate, if any, until the month after such notice is given. If at any time or
times it appears to Landlord that the actual Operating Expenses will vary from
Landlord’s estimate by more than five percent (5%), Landlord may, by notice to
Tenant, revise its estimate for such year and subsequent payments by Tenant for
such year shall be based upon such revised estimate.

5.4 Final Accounting For Lease Year.

(a) Within ninety (90) days after the close of each Lease Year, or as soon after
such 90-day period as practicable, Landlord shall deliver to Tenant a statement
of Tenant’s Operating Cost Share of the Operating Expenses for such Lease Year
prepared by Landlord from Landlord’s books and records, which statement shall be
final and binding on Landlord and Tenant (except as provided in Section 5.4(b)).
If on the basis of such statement Tenant owes an amount that is more or less
than the estimated payments for such Lease Year previously made by Tenant,
Tenant or Landlord, as the case may be, shall pay the deficiency to the other
party within thirty (30) days after delivery of the statement. Failure or
inability of Landlord to deliver the annual statement within such ninety
(90) day period shall not impair or constitute a waiver of Tenant’s obligation
to pay Operating Expenses, or cause Landlord to incur any liability for damages.

(b) At any time within three (3) months after receipt of Landlord’s annual
statement of Operating Expenses as contemplated in Section 5.4(a), Tenant shall
be entitled, upon reasonable written notice to Landlord and during normal
business hours at Landlord’s office or such other places as Landlord shall
designate, to inspect and examine those books and records of Landlord relating
to the determination of Operating Expenses for the immediately preceding Lease
Year covered by such annual statement or, if Tenant so elects by written notice
to Landlord, to request an independent audit of such books and records. The
independent audit

 

- 11 -



--------------------------------------------------------------------------------

of the books and records shall be conducted by a certified public accountant
acceptable to both Landlord and Tenant or, if the parties are unable to agree,
by a certified public accountant appointed by the Presiding Judge of the San
Mateo County Superior Court upon the application of either Landlord or Tenant
(with notice to the other party). In either event, such certified public
accountant shall be one who is not then employed in any capacity by Landlord or
Tenant or by any of their respective affiliates. The audit shall be limited to
the determination of the amount of Operating Expenses for the subject Lease
Year, and shall be based on generally accepted accounting principles and tax
accounting principles, consistently applied. If it is determined, by mutual
agreement of Landlord and Tenant or by independent audit, that the amount of
Operating Expenses billed to or paid by Tenant for the applicable Lease Year was
incorrect, then the appropriate party shall pay to the other party the
deficiency or overpayment, as applicable, within thirty (30) days after the
final determination of such deficiency or overpayment. All costs and expenses of
the audit shall be paid by Tenant unless the audit shows that Landlord
overstated Operating Expenses for the subject Lease Year by more than five
percent (5%), in which case Landlord shall pay all costs and expenses of the
audit within thirty (30) days after Landlord receives Tenant’s written demand
for such payment, accompanied by invoices or other evidence reasonably
supporting the costs and expenses for which such payment or reimbursement is
claimed. Each party agrees to maintain the confidentiality of the findings of
any audit in accordance with the provisions of this Section 5.4.

5.5 Proration. If the Commencement Date falls on a day other than the first day
of a Lease Year or if this Lease terminates on a day other than the last day of
a Lease Year, then the amount of Operating Expenses payable by Tenant with
respect to such first or last partial Lease Year shall be prorated on the basis
which the number of days during such Lease Year in which this Lease is in effect
bears to 365. The termination of this Lease shall not affect the obligations of
Landlord and Tenant pursuant to Section 5.4 to be performed after such
termination.

6. UTILITIES

6.1 Payment. Commencing with the Commencement Date and thereafter throughout the
term of this Lease, Tenant shall pay, before delinquency, all charges for water,
gas, heat, light, electricity, power, sewer, telephone, alarm system, janitorial
and other services or utilities supplied to or consumed in or with respect to
the Building (other than any separately metered costs for water, electricity or
other services or utilities furnished with respect to the Common Areas, which
costs shall be paid by Landlord and shall constitute Operating Expenses under
Section 5.2 hereof), including any taxes on such services and utilities. It is
the intention of the parties that all such services shall be separately metered
to the Building. In the event that any of such services supplied to the Building
are not separately metered, then the amount thereof shall be an item of
Operating Expenses and shall be paid as provided in Article 5.

6.2 Interruption. There shall be no abatement of rent or other charges required
to be paid hereunder and Landlord shall not be liable in damages or otherwise
for interruption or failure of any service or utility furnished to or used with
respect to the Building or Property because of accident, making of repairs,
alterations or improvements, severe weather, difficulty or inability in
obtaining services or supplies, labor difficulties or any other cause.
Notwithstanding the foregoing provisions of this Section 6.2, however, in the
event of any interruption or failure

 

- 12 -



--------------------------------------------------------------------------------

of any service or utility to the Building that (i) is caused in whole or in
material part by the active negligence or willful misconduct of Landlord or its
agents or employees and (ii) continues for more than three (3) business days and
(iii) materially impairs Tenant’s ability to use the Building for its intended
purposes hereunder, then following such three (3) business day period, Tenant’s
obligations for payment of rent and other charges under this Lease shall be
abated in proportion to the degree of impairment of Tenant’s use of the
Building, and such abatement shall continue until Tenant’s use of the Building
is no longer materially impaired thereby.

7. ALTERATIONS; SIGNS

7.1 Right To Make Alterations. Tenant shall make no alterations, additions or
improvements to the Building or the Property, other than interior non-structural
alterations costing less than Fifty Thousand Dollars ($50,000.00) in the
aggregate during any twelve (12) month period, without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed. All
such alterations, additions and improvements shall be completed with due
diligence in a first-class workmanlike manner, in compliance with plans and
specifications approved in writing by Landlord and in compliance with all
applicable laws, ordinances, rules and regulations, and to the extent Landlord’s
consent is not otherwise required hereunder for such alterations, additions or
improvements, Tenant shall give prompt written notice thereof to Landlord.
Tenant shall cause any contractors engaged by Tenant for work in the Building or
on the Property to maintain public liability and property damage insurance, and
other customary insurance, with such terms and in such amounts as Landlord may
reasonably require, naming as additional insureds Landlord and any of its
partners, shareholders, property managers and lenders designated by Landlord for
this purpose, and shall furnish Landlord with certificates of insurance or other
evidence that such coverage is in effect. Notwithstanding any other provisions
of this Section 7.1, under no circumstances shall Tenant make any structural
alterations or improvements, or any substantial changes to the roof or
substantial equipment installations on the roof, or any substantial changes or
alterations to the building systems, without Landlord’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed). If
Tenant so requests in seeking Landlord’s consent to any alterations, additions
or improvements, Landlord shall specify in granting such consent whether
Landlord intends to require that Tenant remove such alterations, additions or
improvements (or any specified portions thereof) upon expiration or termination
of this Lease. Landlord shall receive no fee for supervision, profit, overhead
or general conditions in connection with any alterations, additions or
improvements constructed or installed by Tenant under this Lease.

7.2 Title To Alterations. All alterations, additions and improvements installed
in, on or about the Building or the Property shall become part of the Property
and shall become the property of Landlord, unless Landlord elects to require
Tenant to remove the same upon the termination of this Lease; provided, however,
that the foregoing shall not apply to Tenant’s movable furniture and equipment
and trade fixtures. Tenant shall promptly repair any damage caused by its
removal of any such furniture, equipment or trade fixtures. Notwithstanding any
other provisions of this Article 7, however, (a) under no circumstances shall
Tenant have any right to remove from the Building or the Property, during the
term of this Lease or at the expiration or termination of this Lease, any lab
benches, fume hoods, cold rooms or other similar improvements and equipment
existing in the Building on the Commencement Date, except with

 

- 13 -



--------------------------------------------------------------------------------

Landlord’s written consent (which consent may take the form of either (i) a
separate written consent or (ii) a written approval of plans for proposed
alterations or improvements, if and to the extent that such plans specifically
show the removal or relocation of any existing lab benches, fume hoods, cold
rooms or other similar improvements or equipment as part of the proposed
alterations or improvements), and (b) if Tenant requests Landlord’s written
consent to any alterations, additions or improvements under Section 7.1 hereof
and, in requesting such consent, asks that Landlord specify whether Landlord
will require removal of such alterations, additions or improvements upon
termination or expiration of this Lease, then Landlord shall not be entitled to
require such removal unless Landlord specified its intention to do so at the
time of granting of Landlord’s consent to the requested alterations, additions
or improvements.

7.3 Tenant Fixtures. Subject to the final sentence of Section 7.2 and to
Section 7.5, Tenant may install, remove and reinstall trade fixtures without
Landlord’s prior written consent, except that installation and removal of any
fixtures which are affixed to the Building or the Property or which affect the
exterior or structural portions of the Building or the building systems shall
require Landlord’s written approval, which approval shall not be unreasonably
withheld or delayed. Subject to the provisions of Section 7.5, the foregoing
shall apply to Tenant’s signs, logos and insignia, all of which Tenant shall
have the right to place and remove and replace (a) only with Landlord’s prior
written consent as to location, size and composition, which consent shall not be
unreasonably withheld, conditioned or delayed, and (b) only in compliance with
all restrictions and requirements of applicable law and of any covenants,
conditions and restrictions or other written agreements now or hereafter
applicable to the Property. Tenant shall immediately repair any damage caused by
installation and removal of fixtures under this Section 7.3.

7.4 No Liens. Tenant shall at all times keep the Building and the Property free
from all liens and claims of any contractors, subcontractors, materialmen,
suppliers or any other parties employed either directly or indirectly by Tenant
in construction work on the Building or the Property. Tenant may contest any
claim of lien, but only if, prior to such contest, Tenant either (i) posts
security in the amount of the claim, plus estimated costs and interest, or (ii)
records a bond of a responsible corporate surety in such amount as may be
required to release the lien from the Building and the Property. Tenant shall
indemnify, defend and hold Landlord harmless against any and all liability,
loss, damage, cost and other expenses, including, without limitation, reasonable
attorneys’ fees, arising out of claims of any lien for work performed or
materials or supplies furnished at the request of Tenant or persons claiming
under Tenant.

7.5 Signs. Without limiting the generality of the provisions of Section 7.3
hereof, Tenant shall have the right to display its corporate name and logo on
the Building and in front of the entrance to the Building, subject to Landlord’s
prior approval as to location, size, design and composition (which approval
shall not be unreasonably withheld, conditioned or delayed), subject to the
established sign criteria for the Center and subject to all restrictions and
requirements of applicable law and of any covenants, conditions and restrictions
or other written agreements now or hereafter applicable to the Property.

 

- 14 -



--------------------------------------------------------------------------------

8. MAINTENANCE AND REPAIRS

8.1 Landlord’s Work.

(a) Landlord shall repair and maintain or cause to be repaired and maintained
the Common Areas of the Property and the roof (structural portions only),
exterior walls and other structural portions of the Building. The cost of all
work performed by Landlord under this Section 8.1 shall be an Operating Expense
hereunder, except to the extent such work (i) is required due to the negligence
of Landlord, (ii) is a capital expense, or any other cost or expense, not
includible as an Operating Expense under Section 5.2 hereof, or (iii) is
required due to the negligence or willful misconduct of Tenant or its agents,
employees or invitees (in which event Tenant shall bear the full cost of such
work pursuant to the indemnification provided in Section 10.6 hereof, subject to
the release set forth in Section 10.4 hereof). Tenant knowingly and voluntarily
waives the right to make repairs at Landlord’s expense, except to the extent
permitted by Section 8.1(b) below, or to offset the cost thereof against rent,
under any law, statute, regulation or ordinance now or hereafter in effect.

(b) If Landlord fails to perform any repairs or maintenance required to be
performed by Landlord on the Building under Section 8.1(a) and such failure
continues for thirty (30) days or more after Tenant gives Landlord written
notice of such failure (or, if such repairs or maintenance cannot reasonably be
performed within such 30-day period, then if Landlord fails to commence
performance within such 30-day period and thereafter to pursue such performance
diligently to completion), then Tenant shall have the right to perform such
repairs or maintenance and Landlord shall reimburse Tenant for the reasonable
cost thereof within fifteen (15) days after written notice from Tenant of the
completion and cost of such work, accompanied by copies of invoices or other
reasonable supporting documentation. Under no circumstances, however, shall
Tenant have any right to offset the cost of any such work against rent or other
charges falling due from time to time under this Lease.

8.2 Tenant’s Obligation For Maintenance.

(a) Good Order, Condition And Repair. Except as provided in Section 8.1 hereof,
Tenant at its sole cost and expense shall keep and maintain in good and sanitary
order, condition and repair the Building and every part thereof, wherever
located, including but not limited to the roof (non-structural portions only),
signs, interior, ceiling, electrical system, plumbing system, telephone and
communications systems of the Building, the HVAC equipment and related
mechanical systems serving the Building (for which equipment and systems Tenant
shall enter into a service contract with a person or entity designated or
approved by Landlord), all doors, door checks, windows, plate glass, door
fronts, exposed plumbing and sewage and other utility facilities, fixtures,
lighting, wall surfaces, floor surfaces and ceiling surfaces of the Building and
all other interior repairs, foreseen and unforeseen, with respect to the
Building, as required.

(b) Landlord’s Remedy. If Tenant, after notice from Landlord, fails to make or
perform promptly any repairs or maintenance which are the obligation of Tenant
hereunder, Landlord shall have the right, but shall not be required, to enter
the Building and make the repairs or perform the maintenance necessary to
restore the Building to good and sanitary order, condition and repair.
Immediately on demand from Landlord, the cost of such repairs shall be due and
payable by Tenant to Landlord.

 

- 15 -



--------------------------------------------------------------------------------

(c) Condition Upon Surrender. At the expiration or sooner termination of this
Lease, Tenant shall surrender the Building and the Improvements, including any
additions, alterations and improvements thereto (except for items which Tenant
is permitted and elects to remove, or is required to remove, pursuant to the
provisions of this Lease), broom clean, in good and sanitary order, condition
and repair, ordinary wear and tear excepted, first, however, removing all goods
and effects of Tenant and all and fixtures and items required to be removed or
specified to be removed at Landlord’s election pursuant to this Lease
(including, but not limited to, any such removal required as a result of an
election duly made by Landlord to require such removal as contemplated in
Section 7.2), and repairing any damage caused by such removal. Tenant shall not
have the right to remove fixtures or equipment if Tenant is in material default
hereunder unless Landlord specifically waives this provision in writing. Tenant
expressly waives any and all interest in any personal property and trade
fixtures not removed from the Property by Tenant at the expiration or
termination of this Lease, agrees that any such personal property and trade
fixtures may, at Landlord’s election, be deemed to have been abandoned by
Tenant, and authorizes Landlord (at its election and without prejudice to any
other remedies under this Lease or under applicable law) to remove and either
retain, store or dispose of such property at Tenant’s cost and expense, and
Tenant waives all claims against Landlord for any damages resulting from any
such removal, storage, retention or disposal.

9. USE OF PROPERTY

9.1 Permitted Use. Subject to Sections 9.3, 9.4 and 9.6 hereof, Tenant shall use
the Building solely for a laboratory and research and development facility,
which use may include (but is not limited to) wet chemistry and biology labs,
clean rooms, storage and use of toxic and radioactive materials (subject to the
provisions of Section 9.6 hereof), storage and use of laboratory animals,
administrative offices, and other lawful purposes reasonably related to or
incidental to such specified uses (subject in each case to receipt of all
necessary approvals from the City of South San Francisco and other governmental
agencies having jurisdiction over the Building), and for no other purpose,
unless Landlord in its sole discretion otherwise consents in writing.

9.2 [Omitted.]

9.3 No Nuisance. Tenant shall not use the Property for or carry on or permit
upon the Property or any part thereof any offensive, noisy or dangerous trade,
business, manufacture, occupation, odor or fumes, or any nuisance or anything
against public policy, nor interfere with the rights or business of Landlord in
the Building or the Property, nor commit or allow to be committed any waste in,
on or about the Property. Tenant shall not do or permit anything to be done in
or about the Property, nor bring nor keep anything therein, which will in any
way cause the Property to be uninsurable with respect to the insurance required
by this Lease or with respect to standard fire and extended coverage insurance
with vandalism, malicious mischief and riot endorsements.

 

- 16 -



--------------------------------------------------------------------------------

9.4 Compliance With Laws. Tenant shall not use the Property or permit the
Property to be used in whole or in part for any purpose or use that is in
violation of any applicable laws, ordinances, regulations or rules of any
governmental agency or public authority. Tenant shall keep the Building and
Improvements equipped with all safety appliances required by law, ordinance or
insurance on the Property, or any order or regulation of any public authority,
because of Tenant’s particular use of the Property. Tenant shall procure all
licenses and permits required for use of the Property. Tenant shall use the
Property in strict accordance with all applicable ordinances, rules, laws and
regulations and shall comply with all requirements of all governmental
authorities now in force or which may hereafter be in force pertaining to the
use of the Property by Tenant, including, without limitation, regulations
applicable to noise, water, soil and air pollution, and making such
nonstructural alterations and additions thereto as may be required from time to
time by such laws, ordinances, rules, regulations and requirements of
governmental authorities or insurers of the Property (collectively,
“Requirements”) because of Tenant’s construction of improvements in or other
particular use of the Property. Any structural alterations or additions required
from time to time by applicable Requirements because of Tenant’s construction of
improvements in the Building or other particular use of the Property shall, at
Landlord’s election, either (i) be made by Tenant, at Tenant’s sole cost and
expense, in accordance with the procedures and standards set forth in
Section 7.1 for alterations by Tenant, or (ii) be made by Landlord at Tenant’s
sole cost and expense, in which event Tenant shall pay to Landlord as additional
rent, within ten (10) days after demand by Landlord, an amount equal to all
reasonable costs incurred by Landlord in connection with such alterations or
additions. The judgment of any court, or the admission by Tenant in any
proceeding against Tenant, that Tenant has violated any law, statute, ordinance
or governmental rule, regulation or requirement shall be conclusive of such
violation as between Landlord and Tenant.

9.5 Liquidation Sales. Tenant shall not conduct or permit to be conducted any
auction, bankruptcy sale, liquidation sale, or going out of business sale, in,
upon or about the Property, whether said auction or sale be voluntary,
involuntary or pursuant to any assignment for the benefit of creditors, or
pursuant to any bankruptcy or other insolvency proceeding.

9.6 Environmental Matters.

(a) For purposes of this Section, “hazardous substance” shall mean (i) the
substances included within the definitions of the term “hazardous substance”
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 et seq., and the regulations promulgated
thereunder, as amended, (ii) the substances included within the definition of
“hazardous substance” under the California Carpenter-Presley-Tanner Hazardous
Substance Account Act, California Health & Safety Code §§ 25300 et seq., and
regulations promulgated thereunder, as amended, (iii) the substances included
within the definition of “hazardous materials” under the Hazardous Materials
Release Response Plans and Inventory Act, California Health & Safety Code §§
25500 et seq., and regulations promulgated thereunder, as amended, (iv) the
substances included within the definition of “hazardous substance” under the
Underground Storage of Hazardous Substances provisions set forth in California
Health & Safety Code §§ 25280 et seq., and (v) petroleum or any fraction
thereof; “hazardous waste” shall mean (i) any waste listed as or meeting the
identified characteristics of a “hazardous waste” under the Resource
Conservation and Recovery

 

- 17 -



--------------------------------------------------------------------------------

Act of 1976, 42 U.S.C. §§ 6901 et seq., and regulations promulgated pursuant
thereto, as amended (collectively, “RCRA”), (ii) any waste meeting the
identified characteristics of “hazardous waste,” “extremely hazardous waste” or
“restricted hazardous waste” under the California Hazardous Waste Control Law,
California Health & Safety Code §§ 25100 et seq., and regulations promulgated
pursuant thereto, as amended (collectively, the “CHWCL”), and/or (iii) any waste
meeting the identified characteristics of “medical waste” under California
Health & Safety Code §§ 25015-25027.8, and regulations promulgated thereunder,
as amended; and “hazardous waste facility” shall mean a hazardous waste facility
as defined under the CHWCL.

(b) Without limiting the generality of the obligations set forth in Section 9.4
of this Lease:

(i) Tenant shall not cause or permit any hazardous substance or hazardous waste
to be brought upon, kept, stored or used in or about the Property without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed, except that Tenant, in connection with its
permitted use of the Property as provided in Section 9.1, may keep, store and
use materials that constitute hazardous substances which are customary for such
permitted use, provided such hazardous substances are kept, stored and used in
quantities which are customary for such permitted use and are kept, stored and
used in full compliance with clauses (ii) and (iii) immediately below.

(ii) Tenant shall comply with all applicable laws, rules, regulations, orders,
permits, licenses and operating plans of any governmental authority with respect
to the receipt, use, handling, generation, transportation, storage, treatment
and/or disposal of hazardous substances or wastes by Tenant or its agents or
employees (“Tenant’s Hazardous Substances”), and Tenant will provide Landlord
with copies of all permits, licenses, registrations and other similar documents
that authorize Tenant to conduct any such activities in connection with its
authorized use of the Property from time to time.

(iii) Tenant shall not (A) operate on or about the Property any facility
required to be permitted or licensed as a hazardous waste facility or for which
interim status as such is required, nor (B) store any hazardous wastes on or
about the Property for ninety (90) days or more, nor (C) conduct any other
activities on or about the Property that could result in the Property being
deemed to be a “hazardous waste facility” (including, but not limited to, any
storage or treatment of hazardous substances or hazardous wastes which could
have such a result), nor (D) store any hazardous wastes on or about the Center
in violation of any federal or California laws or in violation of the terms of
any federal or state licenses or permits held by Tenant.

(iv) Tenant shall not install any underground storage tanks on the Property
without the prior written consent of Landlord and prior approval by all
applicable governmental authorities. If and to the extent that Tenant obtains
all such required consents and approvals and installs any underground storage
tanks on the Property, Tenant shall comply with all applicable laws, rules,
regulations, orders and permits relating to underground storage tanks installed
by Tenant or its agents or

 

- 18 -



--------------------------------------------------------------------------------

employees or at the request of Tenant (including any installation, monitoring,
maintenance, closure and/or removal of such tanks) as such tanks are defined in
California Health & Safety Code § 25281(x), including, without limitation,
complying with California Health & Safety Code §§ 25280-25299.7 and the
regulations promulgated thereunder, as amended. Tenant shall furnish to Landlord
copies of all registrations and permits issued to or held by Tenant from time to
time for any and all underground storage tanks located on or under the Property.

(v) If applicable, Tenant shall provide Landlord in writing the following
information and/or documentation within fifteen (15) days after the Commencement
Date, and shall update such information at least annually, on or before each
anniversary of the Commencement Date, to reflect any change in or addition to
the required information and/or documentation (provided, however, that in the
case of the materials described in subparagraphs (B), (C) and (E) below, Tenant
shall not be required to deliver copies of such materials to Landlord but shall
maintain copies of such materials to such extent and for such periods as may be
required by applicable law and shall permit Landlord or its representatives to
inspect and copy such materials during normal business hours at any time and
from time to time upon reasonable notice to Tenant):

(A) A list of all hazardous substances and/or wastes that Tenant receives, uses,
handles, generates, transports, stores, treats or disposes of from time to time
in connection with its operations on the Property.

(B) All Material Safety Data Sheets (“MSDS’s”), if any, required to be completed
with respect to operations of Tenant at the Property from time to time in
accordance with Title 26, California Code of Regulations § 8-5194 or 42 U.S.C. §
11021, or any amendments thereto, and any Hazardous Materials Inventory Sheets
that detail the MSDS’s.

(C) All hazardous waste manifests, if any, that Tenant is required to complete
from time to time under California Health & Safety Code § 25160, any regulations
promulgated thereunder, any similar successor provisions and/or any amendments
to any of the foregoing, in connection with its operations at the Property.

(D) Any Hazardous Materials Management Plan required from time to time with
respect to Tenant’s operations at the Property, pursuant to California Health &
Safety Code §§ 25500 et seq., any regulations promulgated thereunder, any
similar successor provisions and/or any amendments to any of the foregoing.

(E) Any Air Toxics Emissions Inventory Plan required from time to time with
respect to Tenant’s operations at the Property, pursuant to California Health &
Safety Code §§ 44340 et seq., any regulations promulgated thereunder, any
similar successor provisions and/or any amendments to any of the foregoing.

 

- 19 -



--------------------------------------------------------------------------------

(F) Any biennial Hazardous Waste Generator reports or notifications furnished by
Tenant to the California Department of Toxic Substances Control or other
applicable governmental authorities from time to time pursuant to California
Code of Regulations Title 22, § 66262.41, any similar successor provisions
and/or any amendments to any of the foregoing, in connection with Tenant’s
operations at the Property.

(G) Any Hazardous Waste Generator Reports regarding source reductions, as
required from time to time pursuant to California Health & Safety Code §§
25244.20 et seq., any regulations promulgated thereunder, any similar successor
provisions and/or any amendments to any of the foregoing, in connection with
Tenant’s operations at the Property.

(H) Any Hazardous Waste Generator Reports or notifications not otherwise
described in the preceding subparagraphs and required from time to time pursuant
to California Health & Safety Code § 25153.6, California Code of Regulations
Title 22, Division 4.5, Chapter 12, §§ 66262.10 et seq. (“Standards Applicable
to Generators of Hazardous Waste”), any other regulations promulgated
thereunder, any similar successor provisions and/or any amendments to any of the
foregoing, in connection with Tenant’s operations at the Property.

(I) All industrial wastewater discharge permits issued to or held by Tenant from
time to time in connection with its operations on the Property, and all air
quality management district permits issued to or held by Tenant from time to
time in connection with its operations at the Property.

(J) Copies of any other lists or inventories of hazardous substances and/or
wastes on or about the Property that Tenant is otherwise required to prepare and
file from time to time with any governmental or regulatory authority.

(vi) Tenant shall secure Landlord’s prior written approval for any proposed
receipt, storage, possession, use, transfer or disposal of “radioactive
materials” or “radiation,” as such materials are defined in Title 26, California
Code of Regulations § 17-30100, and/or any other materials possessing the
characteristics of the materials so defined, which approval Landlord may
withhold in its sole and absolute discretion; provided, that such approval shall
not be required for any radioactive materials for which Tenant has secured prior
written approval of the California Department of Health Services (or other
governmental authority then having primary regulatory jurisdiction over such
matters) and delivered to Landlord a copy of such approval. Tenant, in
connection with any such authorized receipt, storage, possession, use, transfer
or disposal of radioactive materials or radiation, shall:

(A) Comply with all federal, state and local laws, rules, regulations, orders,
licenses and permits issued to or applicable to Tenant with respect to its
business operations on the Property;

 

- 20 -



--------------------------------------------------------------------------------

(B) Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord and its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, a list of all radioactive materials or radiation received, stored,
possessed, used, transferred or disposed of by Tenant or in connection with the
operation of Tenant’s business on the Property from time to time, to the extent
not already disclosed through delivery of a copy of a California Department of
Health Services approval (or approval by any other governmental authority then
having primary regulatory jurisdiction over such matters) with respect thereto
as contemplated above; and

(C) Maintain, to such extent and for such periods as may be required by
applicable law, and permit Landlord or its representatives to inspect during
normal business hours at any time and from time to time upon reasonable notice
to Tenant, all licenses, registration materials, inspection reports,
governmental orders and permits in connection with the receipt, storage,
possession, use, transfer or disposal of radioactive materials or radiation by
Tenant or in connection with the operation of Tenant’s business on the Property
from time to time.

(vii) Tenant shall comply with any and all applicable laws, rules, regulations
and orders of any governmental authority with respect to the release into the
environment of any hazardous wastes or substances or radiation or radioactive
materials by Tenant or its agents or employees. Tenant shall give Landlord
immediate verbal notice of any unauthorized release of any such hazardous wastes
or substances or radiation or radioactive materials into the environment, and
shall follow such verbal notice with written notice to Landlord of such release
within twenty-four (24) hours of the time at which Tenant became aware of such
release.

(viii) Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all claims, losses (including, but not limited to, loss of
rental income), damages, liabilities, costs, legal fees and expenses of any sort
arising out of or relating to (A) any failure by Tenant to comply with any
provisions of this Section 9.6(b), or (B) any receipt, use, handling,
generation, transportation, storage, treatment, release and/or disposal of any
hazardous substance or waste or any radioactive material or radiation on or
about the Property as a proximate result of Tenant’s use of the Property or as a
result of any intentional or negligent acts or omissions of Tenant or of any
agent, employee or invitee of Tenant.

(ix) Tenant shall cooperate with Landlord in furnishing Landlord with complete
information regarding Tenant’s receipt, handling, use, storage, transportation,
generation, treatment and/or disposal of any hazardous substances or wastes or
radiation or radioactive materials. Upon request, Tenant shall grant Landlord
reasonable access at reasonable times to the Property to inspect Tenant’s
receipt, handling, use, storage, transportation, generation, treatment and/or
disposal of hazardous substances or wastes or radiation or radioactive
materials, provided that (A) Landlord shall use reasonable efforts

 

- 21 -



--------------------------------------------------------------------------------

to avoid any unreasonable interference with Tenant’s business operations in
exercising such access and inspection rights, without thereby being deemed
guilty of any disturbance of Tenant’s use or possession and without being liable
to Tenant in any manner, and (B) Tenant may require that the person(s)
exercising Landlord’s access, review and inspection rights be accompanied by an
employee or representative of Tenant while such person(s) are in the Building.

(x) Notwithstanding Landlord’s rights of inspection and review under this
Section 9.6(b), Landlord shall have no obligation or duty to so inspect or
review, and no third party shall be entitled to rely on Landlord to conduct any
sort of inspection or review by reason of the provisions of this Section 9.6(b).

(xi) If Tenant receives, handles, uses, stores, transports, generates, treats
and/or disposes of any hazardous substances or wastes or radiation or
radioactive materials on or about the Property at any time during the term of
this Lease, then no later than thirty (30) days after the termination or
expiration of this Lease, Tenant at its sole cost and expense shall obtain and
deliver to Landlord an environmental study, performed by an expert reasonably
satisfactory to Landlord, evaluating the presence or absence of hazardous
substances and wastes, radiation and radioactive materials on and about the
Property. Such study shall be based on a reasonable and prudent level of tests
and investigations of the Property and surrounding areas (if appropriate), which
tests shall be conducted no earlier than the earliest of (i) the date of
termination or expiration of this Lease; (ii) the date Tenant shall have vacated
the Building; or (iii) the date Tenant shall have ceased operations involving
hazardous substances within the Building. Liability for any remedial actions
required or recommended on the basis of such study shall be allocated in
accordance with Sections 9.4, 9.6, 10.6 and other applicable provisions of this
Lease.

(c) Landlord shall indemnify, defend and hold Tenant harmless from and against
any and all claims, losses, damages, liabilities, costs, legal fees and expenses
of any sort arising out of or relating to (i) the presence on the Property of
any hazardous substances or wastes or radiation or radioactive materials as of
the Commencement Date (other than Tenant’s Hazardous Substances and other than
as a result of any intentional or negligent acts or omissions of Tenant or of
any agent, employee or invitee of Tenant), and/or (ii) any unauthorized release
into the environment (including, but not limited to, the Property) of any
hazardous substances or wastes or radiation or radioactive materials to the
extent such release results from the negligence of or willful misconduct or
omission by Landlord or its agents or employees.

(d) The parties acknowledge that nothing in this Section 9.6 is intended to
impose on Tenant any responsibility or liability for any hazardous substances or
wastes or radiation or radioactive materials present on the Property as of the
Commencement Date (other than as a result of any intentional misconduct or
negligent acts or omissions of Tenant or of any agent, employee or invitee of
Tenant), but also acknowledge that nothing in the preceding portion of this
sentence is intended to exculpate Tenant from responsibility or liability for
any exacerbation of any such pre-existing conditions as a result of any breach
of Tenant’s obligations under this Section 9.6.

 

- 22 -



--------------------------------------------------------------------------------

(e) The provisions of this Section 9.6 shall survive the termination of this
Lease.

10. INSURANCE AND INDEMNITY

10.1 Insurance.

(a) Tenant shall procure and maintain in full force and effect at all times
during the term of this Lease, at Tenant’s cost and expense, commercial general
liability insurance to protect against liability to the public, or to any
invitee of Tenant or Landlord, arising out of or related to the use of or
resulting from any accident occurring in, upon or about the Property, with
limits of liability of not less than (i) Three Million Dollars ($3,000,000.00)
per occurrence for bodily injury, personal injury and death, and Five Hundred
Thousand Dollars ($500,000.00) per occurrence for property damage, or (ii) a
combined single limit of liability of not less than Five Million Dollars
($5,000,000.00) per occurrence for bodily injury (including personal injury and
death) and property damage. Such insurance shall name Landlord, its general
partners, its property manager and any lender holding a deed of trust on the
Property from time to time (as designated in writing by Landlord to Tenant from
time to time) as additional insureds thereunder. The amount of such insurance
shall not be construed to limit any liability or obligation of Tenant under this
Lease. Tenant shall also procure and maintain in full force and effect at all
times during the term of this Lease, at Tenant’s cost and expense,
products/completed operations coverage on terms and in amounts (A) customary in
Tenant’s industry for companies engaged in the marketing of products on a scale
comparable to that in which Tenant is engaged from time to time and (B) mutually
satisfactory to Landlord and Tenant in their respective reasonable discretion.

(b) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Landlord’s cost and expense (but reimbursable
as an Operating Expense under Section 5.2 hereof), commercial general liability
insurance to protect against liability arising out of or related to the use of
or resulting from any accident occurring in, upon or about the Property, with
combined single limit of liability of not less than Five Million Dollars
($5,000,000.00) per occurrence for bodily injury (including personal injury and
death) and property damage.

(c) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Landlord’s cost and expense (but reimbursable
as an Operating Expense under Section 5.2 hereof), policies of property
insurance providing protection against “all risk of direct physical loss” (as
defined by and detailed in the Insurance Service Office’s Commercial Property
Program “Cause of Loss—Special Form [CP1030]” or its equivalent) for the shell
of the Building and for the improvements in the Common Areas of the Property, on
a full replacement cost basis (with no co-insurance or, if coverage without
co-insurance is not reasonably available, then on an “agreed amount” basis or
with a commercially reasonable margin clause). Such insurance shall include
earthquake and environmental coverage, and shall have such commercially
reasonable deductibles and other terms as Landlord in its reasonable discretion
determines to be appropriate. Landlord shall have no obligation to carry
property damage insurance for any alterations, additions or improvements
installed by Tenant or by any predecessor tenant in the Building or on or about
the Property, except to the extent (if any) expressly provided in paragraph
(d) below or otherwise expressly agreed in writing by Landlord and Tenant.

 

- 23 -



--------------------------------------------------------------------------------

(d) Landlord shall procure and maintain in full force and effect at all times
during the term of this Lease, at Landlord’s cost and expense (but reimbursable
as an Operating Expense under Section 5.2 hereof), policies of property
insurance providing protection against “all risk of direct physical loss” (as
defined by and detailed in the Insurance Service Office’s Commercial Property
Program “Cause of Loss-Special Form [CP1030]” or its equivalent) for the tenant
improvements existing in the Building on the Commencement Date and on all other
alterations, additions and improvements installed by Tenant from time to time in
or about the Building, on a full replacement cost basis (with no co-insurance
or, if coverage without co-insurance is not reasonably available, then on an
“agreed amount” basis or with a commercially reasonable margin clause). Such
insurance may have such commercially reasonable deductibles and other terms as
Landlord in its discretion determines to be appropriate, and shall name both
Tenant and Landlord as insureds as their interests may appear. The coverage
required to be maintained under this paragraph (d) may, in Landlord’s
discretion, be added to or combined with Landlord’s master policy carried under
paragraph (c) above, in which event Tenant shall be named as an insured only
with respect to the portion of the policy that covers tenant improvements as
described in this paragraph (d). Tenant shall cooperate with Landlord in the
preparation of a mutually approved initial list or schedule of such existing
improvements as of the Commencement Date, for purposes of identifying the items
Landlord is responsible for insuring under this paragraph (d), and Tenant shall
thereafter provide to Landlord from time to time, upon request by Landlord
annually or at other reasonable intervals, an updated version of such list or
schedule (the intended purpose of such updating being to reflect any addition,
modification or removal of any items that would have the effect of adding them
to or eliminating them from the scope of Landlord’s insurance obligation under
this paragraph (d)). Landlord, in its discretion, may elect from time to time to
obtain appraisals of any or all alterations, additions, improvements and tenant
improvements (if any) which Landlord is required to insure hereunder. Landlord
shall have no obligation or liability with respect to any underinsurance of
items described in this paragraph (d) that results from Tenant’s failure to keep
Landlord informed from time to time, on a current basis, of the identification
and insurable value of such items.

10.2 Quality Of Policies And Certificates. All policies of insurance required
hereunder shall be issued by responsible insurers and, in the case of policies
carried or required to be carried by Tenant, shall be written as primary
policies not contributing with and not in excess of any coverage that Landlord
may carry. Tenant shall deliver to Landlord copies of policies or certificates
of insurance showing that said policies are in effect. The coverage provided by
such policies shall include the clause or endorsement referred to in
Section 10.4. If Tenant fails to acquire, maintain or renew any insurance
required to be maintained by it under this Article 10 or to pay the premium
therefor, then Landlord, at its option and in addition to its other remedies,
but without obligation so to do, may procure such insurance, and any sums
expended by it to procure any such insurance on behalf of or in place of Tenant
shall be repaid upon demand, with interest as provided in Section 3.2 hereof.
Tenant shall obtain written undertakings from each insurer under policies
required to be maintained by it to notify all insureds thereunder at least
thirty (30) days prior to cancellation of coverage.

 

- 24 -



--------------------------------------------------------------------------------

10.3 Workers’ Compensation. Tenant shall maintain in full force and effect
during the term of this Lease workers’ compensation insurance in at least the
minimum amounts required by law, covering all of Tenant’s employees working on
the Property. In addition, Tenant shall maintain in full force and effect during
the term of this Lease employer’s liability coverage with limits of liability of
not less than One Hundred Thousand Dollars ($100,000) per accident, One Hundred
Thousand Dollars ($100,000) per employee for disease, and Five Hundred Thousand
Dollars ($500,000) policy limit for disease.

10.4 Waiver Of Subrogation. To the extent permitted by law and without affecting
the coverage provided by insurance required to be maintained hereunder, Landlord
and Tenant each waive any right to recover against the other with respect to
(i) damage to property, (ii) damage to the Property or any part thereof, or
(iii) claims arising by reason of any of the foregoing, but only to the extent
that any of the foregoing damages and claims under clauses (i)-(iii) hereof are
covered, and only to the extent of such coverage, by casualty insurance actually
carried or required to be carried hereunder by either Landlord or Tenant. This
provision is intended to waive fully, and for the benefit of each party, any
rights and claims which might give rise to a right of subrogation in any
insurance carrier. Each party shall procure a clause or endorsement on any
casualty insurance policy denying to the insurer rights of subrogation against
the other party to the extent rights have been waived by the insured prior to
the occurrence of injury or loss. Coverage provided by insurance maintained by
Tenant shall not be limited, reduced or diminished by virtue of the subrogation
waiver herein contained.

10.5 Increase In Premiums. Tenant shall do all acts and pay all expenses
necessary to insure that the Property is not used for purposes prohibited by any
applicable fire insurance, and that Tenant’s use of the Property complies with
all requirements necessary to obtain any such insurance. If Tenant uses or
permits the Property to be used in a manner which increases the existing rate of
any insurance carried by Landlord on the Property and such use continues for
longer than a reasonable period specified in any written notice from Landlord to
Tenant identifying the rate increase and the factors causing the same, then
Tenant shall pay the amount of the increase in premium caused thereby, and
Landlord’s costs of obtaining other replacement insurance policies, including
any increase in premium, within ten (10) days after demand therefor by Landlord.

10.6 Indemnification.

(a) Tenant shall indemnify, defend and hold Landlord and its partners,
shareholders, officers, directors, agents and employees harmless from any and
all liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including,
without limitation, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Landlord or which
Landlord may pay or incur by reason of the use, occupancy and enjoyment of the
Property by Tenant or any invitees, sublessees, licensees, assignees, employees,
agents or contractors of Tenant or holding under Tenant from any cause
whatsoever other than negligence or willful misconduct or omission by Landlord,
its agents or employees. Landlord and its partners, shareholders, officers,
directors, agents and employees shall not be liable for, and Tenant hereby
waives all claims against such persons for, damages to goods, wares and

 

- 25 -



--------------------------------------------------------------------------------

merchandise in or upon the Property, or for injuries to Tenant, its agents or
third persons in or upon the Property, from any cause whatsoever other than
negligence or willful misconduct or omission by Landlord, its agents or
employees. Tenant shall give prompt notice to Landlord of any casualty or
accident in, on or about the Property.

(b) Landlord shall indemnify, defend and hold Tenant and its partners,
shareholders, officers, directors, agents and employees harmless from any and
all liability for injury to or death of any person, or loss of or damage to the
property of any person, and all actions, claims, demands, costs (including,
without limitation, reasonable attorneys’ fees), damages or expenses of any kind
arising therefrom which may be brought or made against Tenant or which Tenant
may pay or incur, to the extent such liabilities or other matters arise in, on
or about the Property by reason of any negligence or willful misconduct or
omission by Landlord, its agents or employees.

10.7 Blanket Policy. Any policy required to be maintained hereunder may be
maintained under a so-called “blanket policy” insuring other parties and other
locations so long as the amount of insurance required to be provided hereunder
is not thereby diminished. Without limiting the generality of the requirement
set forth at the end of the preceding sentence, property insurance provided
under a blanket policy shall provide full replacement cost coverage and
liability insurance provided under a blanket policy shall include per location
aggregate limits meeting or exceeding the limits required under this Article 10.

11. SUBLEASE AND ASSIGNMENT

11.1 Assignment And Sublease Of Building. Except in the case of a Permitted
Transfer, Tenant shall not have the right or power to assign its interest in
this Lease, or make any sublease of the Building or any portion thereof, nor
shall any interest of Tenant under this Lease be assignable involuntarily or by
operation of law, without on each occasion obtaining the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Any purported sublease or assignment of Tenant’s interest in this Lease
requiring but not having received Landlord’s consent thereto (to the extent such
consent is required hereunder) shall be void. Without limiting the generality of
the foregoing, Landlord may withhold consent to any proposed subletting or
assignment for which consent is requested solely on the ground, if applicable,
that the use by the proposed subtenant or assignee is reasonably likely to be
incompatible with Landlord’s use of any adjacent property owned or operated by
Landlord, unless the proposed use is within the permitted uses specified in
Section 9.1, in which event it shall not be reasonable for Landlord to object to
the proposed use. Except in the case of a Permitted Transfer, any dissolution,
consolidation, merger or other reorganization of Tenant, or any sale or transfer
of substantially all of the stock or assets of Tenant in a single transaction or
series of related transactions, shall be deemed to be an assignment hereunder
and shall be void without the prior written consent of Landlord as required
above. Notwithstanding the foregoing, (i) an initial public offering of the
common stock of Tenant shall not be deemed to be an assignment hereunder;
(ii) any transfer of Tenant’s stock during any period in which Tenant has a
class of stock listed on any recognized securities exchange or traded in the
NASDAQ over-the-counter market shall not be deemed to be an assignment
hereunder; (iii) any transfer of Tenant’s stock in connection with a bona fide
financing, capitalization or recapitalization of Tenant shall

 

- 26 -



--------------------------------------------------------------------------------

not be deemed to be an assignment hereunder, provided that such financing,
capitalization or recapitalization does not result in a material reduction in
Tenant’s net worth or materially change the nature of Tenant’s ongoing business
as a going concern; and (iv) Tenant shall have the right to assign this Lease or
sublet the Building, or any portion thereof, without Landlord’s consent (but
with prior or concurrent written notice by Tenant to Landlord, except to the
extent Tenant is advised by its counsel that such prior or concurrent notice
would be in violation of applicable law, in which event Tenant shall give such
written notice as soon as reasonably possible after the giving of such notice is
no longer in violation of applicable law), to any Affiliate of Tenant, or to any
entity which results from a merger or consolidation with Tenant, or to any
entity which acquires substantially all of the stock or assets of Tenant as a
going concern (hereinafter each a “Permitted Transfer”). For purposes of this
Lease, an “Affiliate” of a party shall mean any entity in which that party owns
at least a twenty percent (20%) equity interest, any entity which owns at least
a twenty percent (20%) equity interest in that party, and/or any entity which is
related to that party by a chain of ownership interests involving at least a
twenty percent (20%) equity interest at each level in the chain. Landlord shall
have no right to terminate this Lease in connection with, and shall have no
right to any sums or other economic consideration resulting from, any Permitted
Transfer. Except as expressly set forth in this Section 11.1, however, the
provisions of Section 11.2 shall remain applicable to any Permitted Transfer and
the transferee under such Permitted Transfer shall be and remain subject to all
of the terms and provisions of this Lease.

11.2 Rights Of Landlord.

(a) Consent by Landlord to one or more assignments of this Lease, or to one or
more sublettings of the Building or any portion thereof, or collection of rent
by Landlord from any assignee or sublessee, shall not operate to exhaust
Landlord’s rights under this Article 11, nor constitute consent to any
subsequent assignment or subletting. No assignment of Tenant’s interest in this
Lease and no sublease shall relieve Tenant of its obligations hereunder,
notwithstanding any waiver or extension of time granted by Landlord to any
assignee or sublessee, or the failure of Landlord to assert its rights against
any assignee or sublessee, and regardless of whether Landlord’s consent thereto
is given or required to be given hereunder. In the event of a default by any
assignee, sublessee or other successor of Tenant in the performance of any of
the terms or obligations of Tenant under this Lease, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against any
such assignee, sublessee or other successor. In addition, Tenant immediately and
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any subletting of all or a part of the Building as
permitted under this Lease, and Landlord, as Tenant’s assignee and as
attorney-in-fact for Tenant, or any receiver for Tenant appointed on Landlord’s
application, may collect such rent and apply it toward Tenant’s obligations
under this Lease; except that, until the occurrence of an act of default by
Tenant which remains uncured following the expiration of any applicable cure
period, Tenant shall have the right to collect such rent and to retain all
sublease profits (subject to the provisions of Section 11.2(c), below).

(b) Upon any assignment of Tenant’s interest in this Lease for which Landlord’s
consent is required under Section 11.1 hereof, Tenant shall pay to Landlord,
within ten (10) days after receipt thereof by Tenant from time to time, one-half
(1/2) of all cash sums

 

- 27 -



--------------------------------------------------------------------------------

and other economic considerations received by Tenant in connection with or as a
result of such assignment, after first deducting therefrom (i) the unamortized
cost of any leasehold improvements previously made in the Building and paid for
by Tenant, (ii) any costs incurred by Tenant for leasehold improvements
(including, but not limited to, third-party architectural and space planning
costs) in the Building in connection with such assignment, (iii) any real estate
commissions and/or attorneys’ fees incurred by Tenant in connection with such
assignment, and (iv) any economic consideration received by Tenant as bona fide,
reasonable compensation for services rendered by Tenant to the assignee and/or
personal property sold or leased by Tenant to the assignee.

(c) Upon any sublease of all or any portion of the Building for which Landlord’s
consent is required under Section 11.1 hereof, Tenant shall pay to Landlord,
within ten (10) days after receipt thereof by Tenant from time to time, one-half
(1/2) of all cash sums and other economic considerations received by Tenant in
connection with or as a result of such sublease, after first deducting therefrom
(i) the rental due hereunder for the corresponding period, prorated (on the
basis of the average per-square-foot cost paid by Tenant for the entire Building
for the applicable period under this Lease) to reflect the size of the subleased
portion of the Building, (ii) any costs incurred by Tenant for leasehold
improvements in the subleased portion of the Building (including, but not
limited to, third-party architectural and space planning costs) for the specific
benefit of the sublessee in connection with such sublease, amortized over the
term of the sublease, (iii) any real estate commissions and/or attorneys’ fees
incurred by Tenant in connection with such sublease, amortized over the term of
such sublease, (iv) the unamortized cost of any leasehold improvements
previously made and paid for by Tenant with respect to the subleased portion of
the Building, and (v) any economic consideration received by Tenant as bona
fide, reasonable compensation for services rendered by Tenant to the sublessee
and/or personal property sold or leased by Tenant to the sublessee.

12. RIGHT OF ENTRY AND QUIET ENJOYMENT

12.1 Right Of Entry. Landlord and its authorized representatives shall have the
right to enter the Building at any time during the term of this Lease during
normal business hours and upon not less than twenty-four (24) hours prior
notice, except in the case of emergency (in which event no notice shall be
required and entry may be made at any time), for the purpose of inspecting and
determining the condition of the Building or for any other proper purpose
including, without limitation, to make repairs, replacements or improvements
which Landlord may deem necessary, to show the Building to prospective
purchasers, to show the Building to prospective tenants (but only during the
final year of the term of this Lease), and to post notices of nonresponsibility.
Landlord shall not be liable for inconvenience, annoyance, disturbance, loss of
business, quiet enjoyment or other damage or loss to Tenant by reason of making
any repairs or performing any work upon the Building or the Property or by
reason of erecting or maintaining any protective barricades in connection with
any such work, and the obligations of Tenant under this Lease shall not thereby
be affected in any manner whatsoever, provided, however, Landlord shall use
reasonable efforts to minimize the inconvenience to Tenant’s normal business
operations caused thereby, and Tenant may require Landlord and its authorized
representatives exercising Landlord’s right of entry hereunder to be accompanied
by an employee or representative of Tenant while they are in the Building,
except in the case of emergency (in which event no accompaniment shall be
required).

 

- 28 -



--------------------------------------------------------------------------------

12.2 Quiet Enjoyment. Landlord covenants that Tenant, upon paying the rent and
performing its obligations hereunder and subject to all the terms and conditions
of this Lease, shall peacefully and quietly have, hold and enjoy the Building
and the Property throughout the term of this Lease, or until this Lease is
terminated as provided by this Lease.

13. CASUALTY AND TAKING

13.1 Damage or Destruction.

(a) If the Building, or the Common Areas of the Property necessary for Tenant’s
use and occupancy of the Building, are damaged or destroyed in whole or in part
under circumstances in which (i) repair and restoration is permitted under
applicable governmental laws, regulations and building codes then in effect and
(ii) repair and restoration reasonably can be completed within a period of one
(1) year (or, in the case of an occurrence during the last year of the term of
this Lease, within a period of sixty (60) days) following the date of the
occurrence, then Landlord, as to the Common Areas of the Property and the
Building Shell (as such term is defined in the Prior Lease), and Tenant, as to
the Tenant Improvements (as such term is defined in the Prior Lease) in the
Building, shall commence and complete, with all due diligence and as promptly as
is reasonably practicable under the conditions then existing, all such repair
and restoration as may be required to return the affected portions of the
Property to a condition comparable to that existing immediately prior to the
occurrence. In the event of damage or destruction the repair of which is not
permitted under applicable governmental laws, regulations and building codes
then in effect, if such damage or destruction (despite being corrected to the
extent then permitted under applicable governmental laws, regulations and
building codes) would still materially impair Tenant’s ability to conduct its
business in the Building, then either party may terminate this Lease as of the
date of the occurrence by giving written notice to the other within thirty
(30) days after the date of the occurrence; if neither party timely elects such
termination, or if such damage or destruction does not materially impair
Tenant’s ability to conduct its business in the Building, then this Lease shall
continue in full force and effect, except that there shall be an equitable
adjustment in monthly minimum rental and of Tenant’s Operating Cost Share of
Operating Expenses, based upon the extent to which Tenant’s ability to conduct
its business in the Building is impaired, and Landlord and Tenant respectively
shall restore the Common Areas and Building Shell and the Tenant Improvements to
a complete architectural whole and to a functional condition. In the event of
damage or destruction which cannot reasonably be repaired within one (1) year
(or, in the case of an occurrence during the last year of the term of this
Lease, within a period of sixty (60) days) following the date of the occurrence,
then either Landlord or Tenant, at its election, may terminate this Lease as of
the date of the occurrence by giving written notice to the other within thirty
(30) days after the date of the occurrence; if neither party timely elects such
termination, then this Lease shall continue in full force and effect and
Landlord and Tenant shall each repair and restore applicable portions of the
Property in accordance with the first sentence of this Section 13.1.

 

- 29 -



--------------------------------------------------------------------------------

(b) The respective obligations of Landlord and Tenant pursuant to
Section 13.1(a) are subject to the following limitations:

(i) If the occurrence results from a peril which is required to be insured
pursuant to Section 10.1(c) and (d) above, the obligations of either party shall
not exceed the amount of insurance proceeds received from insurers (or, in the
case of any failure to maintain required insurance, proceeds that reasonably
would have been available if the required insurance had been maintained) by
reason of such occurrence, plus the amount of the party’s permitted deductible
(provided that each party shall be obligated to use its best efforts to recover
any available proceeds from the insurance which it is required to maintain
pursuant to the provisions of Section 10.1(c) or (d), as applicable), and, if
such proceeds (including, in the case of a failure to maintain required
insurance, any proceeds that reasonably would have been available) are
insufficient, either party may terminate the Lease unless the other party
promptly elects and agrees, in writing, to contribute the amount of the
shortfall; and

(ii) If the occurrence results from a peril which is not required to be insured
pursuant to Section 10.1(c) and (d) above and is not actually insured, Landlord
shall be required to repair and restore the Building Shell and Common Areas to
the extent necessary for Tenant’s continued use and occupancy of the Building,
and Tenant shall be required to repair and restore the Tenant Improvements to
the extent necessary for Tenant’s continued use and occupancy of the Building,
provided that each party’s obligation to repair and restore shall not exceed an
amount equal to five percent (5%) of the replacement cost of the Building Shell
and Common Area improvements, as to Landlord, or five percent (5%) of the
replacement cost of the Tenant Improvements, as to Tenant; if the replacement
cost as to either party exceeds such amount, then the party whose limit has been
exceeded may terminate this Lease unless the other party promptly elects and
agrees, in writing, to contribute the amount of the shortfall.

(c) If this Lease is terminated pursuant to the foregoing provisions of this
Section 13.1 following an occurrence which is a peril actually insured or
required to be insured against pursuant to Section 10.1(c) and (d), Landlord and
Tenant agree (and any Lender shall be asked to agree) that such insurance
proceeds shall be allocated between Landlord and Tenant in a manner which fairly
and reasonably reflects their respective ownership rights under this Lease, as
of the termination or expiration of the term of this Lease, with respect to the
improvements, fixtures, equipment and other items to which such insurance
proceeds are attributable.

(d) From and after the date of an occurrence resulting in damage to or
destruction of the Building or of the Common Areas necessary for Tenant’s use
and occupancy of the Building, and continuing until repair and restoration
thereof are completed, there shall be an equitable abatement of minimum rental
and of Tenant’s Operating Cost Share of Operating Expenses based upon the degree
to which Tenant’s ability to conduct its business in the Building is impaired.

 

- 30 -



--------------------------------------------------------------------------------

(e) Each party expressly waives the provisions of California Civil Code Sections
1932(2), 1933(4) and any other applicable existing or future law permitting the
termination of a lease agreement in the event of damage to or destruction of the
leased property, it being the intention of the parties that their respective
rights in such circumstances shall be governed solely by the provisions of this
Article 13.

13.2 Condemnation.

(a) If during the term of this Lease the Property or Improvements, or any
substantial part of either, is taken by eminent domain or by reason of any
public improvement or condemnation proceeding, or in any manner by exercise of
the right of eminent domain (including any transfer in avoidance of an exercise
of the power of eminent domain), or receives irreparable damage by reason of
anything lawfully done under color of public or other authority, then (i) this
Lease shall terminate as to the entire Building at Landlord’s election by
written notice given to Tenant within sixty (60) days after the taking has
occurred, and (ii) this Lease shall terminate as to the entire Building at
Tenant’s election, by written notice given to Landlord within thirty (30) days
after the nature and extent of the taking have been finally determined, if the
portion of the Building taken is of such extent and nature as substantially to
handicap, impede or permanently impair Tenant’s use of the balance of the
Building. If Tenant elects to terminate this Lease, Tenant shall also notify
Landlord of the date of termination, which date shall not be earlier than thirty
(30) days nor later than ninety (90) days after Tenant has notified Landlord of
Tenant’s election to terminate, except that this Lease shall terminate on the
date of taking if such date falls on any date before the date of termination
designated by Tenant. If neither party elects to terminate this Lease as
hereinabove provided, this Lease shall continue in full force and effect (except
that there shall be an equitable abatement of minimum rental and of Tenant’s
Operating Cost Share of Operating Expenses based upon the degree to which
Tenant’s ability to conduct its business in the Building is impaired), Landlord
shall restore the Building Shell and Common Area improvements to a complete
architectural whole and a functional condition and as nearly as reasonably
possible to the condition existing before the taking, and Tenant shall restore
the Tenant Improvements and Tenant’s other alterations, additions and
improvements to a complete architectural whole and a functional condition and as
nearly as reasonably possible to the condition existing before the taking. In
connection with any such restoration, each party shall use its respective best
efforts (including, without limitation, any necessary negotiation or
intercession with its respective lender, if any) to ensure that any severance
damages or other condemnation awards intended to provide compensation for
rebuilding or restoration costs are promptly collected and made available to
Landlord and Tenant in portions reasonably corresponding to the cost and scope
of their respective restoration obligations, subject only to such payment
controls as either party or its lender may reasonably require in order to ensure
the proper application of such proceeds toward the restoration of the
Improvements. Each party waives the provisions of Code of Civil Procedure
Section 1265.130 and of any other existing or future law allowing either party
to terminate (or petition the Superior Court to terminate) a lease in the event
of a partial condemnation or taking of the leased property, it being the
intention of the parties that their respective rights in such circumstances
shall be governed solely by the provisions of this Article 13.

 

- 31 -



--------------------------------------------------------------------------------

(b) The respective obligations of Landlord and Tenant pursuant to
Section 13.2(a) are subject to the following limitations:

(i) Each party’s obligation to repair and restore shall not exceed, net of any
condemnation awards or other proceeds available for and allocable to such
restoration as contemplated in Section 13.2(a), an amount equal to five percent
(5%) of the replacement cost of the Building Shell and Common Area improvements,
as to Landlord, or five percent (5%) of the replacement cost of the Tenant
Improvements, as to Tenant; if the replacement cost as to either party exceeds
such amount, then the party whose limit has been exceeded may terminate this
Lease unless the other party promptly elects and agrees, in writing, to
contribute the amount of the shortfall; and

(ii) If this Lease is terminated pursuant to the foregoing provisions of this
Section 13.2, or if this Lease remains in effect but any condemnation awards or
other proceeds become available as compensation for the loss or destruction of
any of the Improvements, then Landlord and Tenant agree (and any Lender shall be
asked to agree) that such proceeds shall be allocated between Landlord and
Tenant, respectively, in the respective proportions in which Landlord and Tenant
would have shared, under Section 13.1(c), the proceeds of any insurance proceeds
following loss or destruction of the applicable Improvements by an insured
casualty.

13.3 Reservation Of Compensation. Landlord reserves, and Tenant waives and
assigns to Landlord, all rights to any award or compensation for damage to the
Improvements, the Property and the leasehold estate created hereby, accruing by
reason of any taking in any public improvement, condemnation or eminent domain
proceeding or in any other manner by exercise of the right of eminent domain or
of anything lawfully done by public authority, except that (a) Tenant shall be
entitled to any and all compensation or damages paid for or on account of
Tenant’s moving expenses, trade fixtures and equipment and any leasehold
improvements installed by Tenant in the Building at its own sole expense, but
only to the extent Tenant would have been entitled to remove such items at the
expiration of the term of this Lease and then only to the extent of the then
remaining unamortized value of such improvements computed on a straight-line
basis over the term of this Lease, and (b) any condemnation awards or proceeds
described in Section 13.2(b)(ii) shall be allocated and disbursed in accordance
with the provisions of Section 13.2(b)(ii), notwithstanding any contrary
provisions of this Section 13.3.

13.4 Restoration Of Improvements. In connection with any repair or restoration
of Improvements by either party following a casualty or taking as hereinabove
set forth, the party responsible for such repair or restoration shall, to the
extent possible, return such Improvements to a condition substantially equal to
that which existed immediately prior to the casualty or taking. To the extent
such party wishes to make material modifications to such Improvements, such
modifications shall be subject to the prior written approval of the other party
(not to be unreasonably withheld, conditioned or delayed), except that no such
approval shall be required for modifications that are required by applicable
governmental authorities as a condition of the repair or restoration, unless
such required modifications would impair or impede Tenant’s conduct of its
business in the Building (in which case any such modifications in Landlord’s
work shall require Tenant’s consent, not unreasonably withheld, conditioned or
delayed) or would materially and adversely affect the exterior appearance, the
structural integrity or the mechanical or other operating systems of the
Building (in which case any such modifications in Tenant’s work shall require
Landlord’s consent, not unreasonably withheld or delayed).

 

- 32 -



--------------------------------------------------------------------------------

14. DEFAULT

14.1 Events Of Default. The occurrence of any of the following shall constitute
an event of default on the part of Tenant:

(a) [Omitted.]

(b) Nonpayment. Failure to pay, when due, any amount payable to Landlord
hereunder, such failure continuing for a period of five (5) business days after
written notice of such failure; provided, however, that any such notice shall be
in lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161 et seq., as amended from time to time;

(c) Other Obligations. Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in subsection (b) hereof,
such failure continuing for thirty (30) days after written notice of such
failure; provided, however, that if such failure is curable in nature but cannot
reasonably be cured within such 30-day period, then Tenant shall not be in
default if, and so long as, Tenant promptly (and in all events within such
30-day period) commences such cure and thereafter diligently pursues such cure
to completion; and provided further, however, that any such notice shall be in
lieu of, and not in addition to, any notice required under California Code of
Civil Procedure Section 1161 et seq., as amended from time to time;

(d) General Assignment. A general assignment by Tenant for the benefit of
creditors;

(e) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for a period of thirty (30) days. In the event
that under applicable law the trustee in bankruptcy or Tenant has the right to
affirm this Lease and continue to perform the obligations of Tenant hereunder,
such trustee or Tenant shall, in such time period as may be permitted by the
bankruptcy court having jurisdiction, cure all defaults of Tenant hereunder
outstanding as of the date of the affirmance of this Lease and provide to
Landlord such adequate assurances as may be necessary to ensure Landlord of the
continued performance of Tenant’s obligations under this Lease. Specifically,
but without limiting the generality of the foregoing, such adequate assurances
must include assurances that the Building continues to be operated only for the
use permitted hereunder. The provisions hereof are to assure that the basic
understandings between Landlord and Tenant with respect to Tenant’s use of the
Property and the benefits to Landlord therefrom are preserved, consistent with
the purpose and intent of applicable bankruptcy laws;

(f) Receivership. The employment of a receiver appointed by court order to take
possession of substantially all of Tenant’s assets or the Building, if such
receivership remains undissolved for a period of thirty (30) days;

(g) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or the Building, if such attachment or
other seizure remains undismissed or undischarged for a period of thirty
(30) days after the levy thereof; or

 

- 33 -



--------------------------------------------------------------------------------

(h) Insolvency. The admission by Tenant in writing of its inability to pay its
debts as they become due, the filing by Tenant of a petition seeking any
reorganization or arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the filing by Tenant of an answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any such
proceeding or, if within thirty (30) days after the commencement of any
proceeding against Tenant seeking any reorganization or arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed.

14.2 Remedies Upon Tenant’s Default.

(a) Upon the occurrence of any event of default described in Section 14.1
hereof, Landlord, in addition to and without prejudice to any other rights or
remedies it may have, shall have the immediate right to re-enter the Building or
any part thereof and repossess the same, expelling and removing therefrom all
persons and property (which property may be stored in a public warehouse or
elsewhere at the cost and risk of and for the account of Tenant), using such
force as may be necessary to do so (as to which Tenant hereby waives any claim
for loss or damage that may thereby occur). In addition to or in lieu of such
re-entry, and without prejudice to any other rights or remedies it may have,
Landlord shall have the right either (i) to terminate this Lease and recover
from Tenant all damages incurred by Landlord as a result of Tenant’s default, as
hereinafter provided, or (ii) to continue this Lease in effect and recover rent
and other charges and amounts as they become due.

(b) Even if Tenant has breached this Lease and abandoned the Building, this
Lease shall continue in effect for so long as Landlord does not terminate
Tenant’s right to possession under subsection (a) hereof and Landlord may
enforce all of its rights and remedies under this Lease, including the right to
recover rent as it becomes due, and Landlord, without terminating this Lease,
may exercise all of the rights and remedies of a lessor under California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has right to
sublet or assign, subject only to reasonable limitations), or any successor Code
section. Acts of maintenance, preservation or efforts to relet the Building or
the appointment of a receiver upon application of Landlord to protect Landlord’s
interests under this Lease shall not constitute a termination of Tenant’s right
to possession.

(c) If Landlord terminates this Lease pursuant to this Section 14.2, Landlord
shall have all of the rights and remedies of a landlord provided by
Section 1951.2 of the Civil Code of the State of California, or any successor
Code section, which remedies include Landlord’s right to recover from Tenant
(i) the worth at the time of award of the unpaid rent and additional rent which
had been earned at the time of termination, (ii) the worth at the time of award
of the amount by which the unpaid rent and additional rent which would have been
earned after termination until the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided, (iii) the
worth at the time of award of the amount by which the unpaid rent and additional
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that Tenant proves could be reasonably avoided, and

 

- 34 -



--------------------------------------------------------------------------------

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, the cost of recovering possession of
the Building, expenses of reletting, including necessary repair, renovation and
alteration of the Building, reasonable attorneys’ fees, and other reasonable
costs. The “worth at the time of award” of the amounts referred to in clauses
(i) and (ii) above shall be computed by allowing interest at ten percent
(10%) per annum from the date such amounts accrued to Landlord. The “worth at
the time of award” of the amounts referred to in clause (iii) above shall be
computed by discounting such amount at one percentage point above the discount
rate of the Federal Reserve Bank of San Francisco at the time of award.

14.3 Remedies Cumulative. All rights, privileges and elections or remedies of
Landlord contained in this Article 14 are cumulative and not alternative to the
extent permitted by law and except as otherwise provided herein.

15. SUBORDINATION, ATTORNMENT AND SALE

15.1 Subordination To Mortgage. This Lease, and any sublease entered into by
Tenant under the provisions of this Lease, shall be subject and subordinate to
any ground lease, mortgage, deed of trust, sale/leaseback transaction or any
other hypothecation for security now or hereafter placed upon the Building, the
Property, or any of them, and the rights of any assignee of Landlord or of any
ground lessor, mortgagee, trustee, beneficiary or leaseback lessor under any of
the foregoing, and to any and all advances made on the security thereof and to
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, that such subordination in the case of any future
ground lease, mortgage, deed of trust, sale/leaseback transaction or any other
hypothecation for security placed upon the Building, the Property, or any of
them shall be conditioned on Tenant’s receipt from the ground lessor, mortgagee,
trustee, beneficiary or leaseback lessor of a Non-Disturbance Agreement in a
form reasonably acceptable to Tenant (i) confirming that so long as Tenant is
not in material default hereunder beyond any applicable cure period (for which
purpose the occurrence of any event of default under Section 14.1 hereof shall
be deemed to be “material”), Tenant’s rights hereunder shall not be disturbed by
such person or entity and (ii) agreeing that the benefit of such Non-Disturbance
Agreement shall be transferable to any transferee under a Permitted Transfer and
to any other assignee or subtenant that is acceptable to the ground lessor,
mortgagee, trustee, beneficiary or leaseback lessor at the time of transfer. If
any mortgagee, trustee, beneficiary, ground lessor, sale/leaseback lessor or
assignee elects to have this Lease be an encumbrance upon the Property prior to
the lien of its mortgage, deed of trust, ground lease or leaseback lease or
other security arrangement and gives notice thereof to Tenant, this Lease shall
be deemed prior thereto, whether this Lease is dated prior or subsequent to the
date thereof or the date of recording thereof. Tenant, and any sublessee, shall
execute such documents as may reasonably be requested by any mortgagee, trustee,
beneficiary, ground lessor, sale/leaseback lessor or assignee to evidence the
subordination herein set forth, subject to the conditions set forth above, or to
make this Lease prior to the lien of any mortgage, deed of trust, ground lease,
leaseback lease or other security arrangement, as the case may be. Upon any
default by Landlord in the performance of its obligations under any mortgage,
deed of trust, ground lease, leaseback lease or assignment, Tenant (and any
sublessee) shall, notwithstanding any subordination hereunder,

 

- 35 -



--------------------------------------------------------------------------------

attorn to the mortgagee, trustee, beneficiary, ground lessor, leaseback lessor
or assignee thereunder upon demand and become the tenant of the successor in
interest to Landlord, at the option of such successor in interest, and shall
execute and deliver any instrument or instruments confirming the attornment
herein provided for. Landlord represents and warrants to Tenant that as of the
date of this Lease, neither the Building nor the Center is subject to any
existing ground lease, mortgage, deed of trust, sale-leaseback transaction or
any other hypothecation for security.

15.2 Sale Of Landlord’s Interest. Upon sale, transfer or assignment of
Landlord’s entire interest in the Building and the Property, Landlord shall be
relieved of its obligations hereunder with respect to liabilities accruing from
and after the date of such sale, transfer or assignment.

15.3 Estoppel Certificates. Tenant or Landlord (the “responding party”), as
applicable, shall at any time and from time to time, within ten (10) days after
written request by the other party (the “requesting party”), execute,
acknowledge and deliver to the requesting party a certificate in writing
stating: (i) that this Lease is unmodified and in full force and effect, or if
there have been any modifications, that this Lease is in full force and effect
as modified and stating the date and the nature of each modification; (ii) the
date to which rental and all other sums payable hereunder have been paid;
(iii) that the requesting party is not in default in the performance of any of
its obligations under this Lease, that the certifying party has given no notice
of default to the requesting party and that no event has occurred which, but for
the expiration of the applicable time period, would constitute an event of
default hereunder, or if the responding party alleges that any such default,
notice or event has occurred, specifying the same in reasonable detail; and
(iv) such other matters as may reasonably be requested by the requesting party
or by any institutional lender, mortgagee, trustee, beneficiary, ground lessor,
sale/leaseback lessor or prospective purchaser of the Property, or prospective
sublessee or assignee of this Lease. Any such certificate provided under this
Section 15.3 may be relied upon by any lender, mortgagee, trustee, beneficiary,
assignee or successor in interest to the requesting party, by any prospective
purchaser, by any purchaser on foreclosure or sale, by any grantee under a deed
in lieu of foreclosure of any mortgage or deed of trust on the Property, by any
subtenant or assignee, or by any other third party. Failure to execute and
return within the required time any estoppel certificate requested hereunder, if
such failure continues for five (5) days after a second written request by the
requesting party for such estoppel certificate, shall be deemed to be an
admission of the truth of the matters set forth in the form of certificate
submitted to the responding party for execution.

15.4 Subordination to CC&R’s. This Lease, and any permitted sublease entered
into by Tenant under the provisions of this Lease, and the interests in real
property conveyed hereby and thereby shall be subject and subordinate to any
declarations of covenants, conditions and restrictions affecting the Property
from time to time, provided that the terms of such declarations are reasonable,
do not materially impair Tenant’s ability to conduct the uses permitted
hereunder on the Property, and do not discriminate against Tenant relative to
other similarly situated tenants occupying portions of the property covered by
such declaration(s). Tenant agrees to execute, upon request by Landlord, any
documents reasonably required from time to time to evidence such subordination.

 

- 36 -



--------------------------------------------------------------------------------

15.5 Mortgagee Protection. If, following a default by Landlord under any
mortgage, deed of trust, ground lease, leaseback lease or other security
arrangement covering the Building, the Property, or any of them, the Buildings
and/or the Property, as applicable, is acquired by the mortgagee, beneficiary,
master lessor or other secured party, or by any other successor owner, pursuant
to a foreclosure, trustee’s sale, sheriff’s sale, lease termination or other
similar procedure (or deed in lieu thereof), then any such person or entity so
acquiring the Building and/or the Property shall not be:

(a) liable for any act or omission of a prior landlord or owner of the Property
(including, but not limited to, Landlord);

(b) subject to any offsets or defenses that Tenant may have against any prior
landlord or owner of the Property (including, but not limited to, Landlord);

(c) bound by any rent or additional rent that Tenant may have paid in advance to
any prior landlord or owner of the Property (including, but not limited to,
Landlord) for a period in excess of one month, or by any security deposit,
cleaning deposit or other prepaid charge that Tenant may have paid in advance to
any prior landlord or owner (including, but not limited to, Landlord), except to
the extent such deposit or prepaid amount has been expressly turned over to or
credited to the successor owner thus acquiring the Property;

(d) liable for any warranties or representations of any nature whatsoever,
whether pursuant to this Lease or otherwise, by any prior landlord or owner of
the Property (including, but not limited to, Landlord) with respect to the use,
construction, zoning, compliance with laws, title, habitability, fitness for
purpose or possession, or physical condition (including, without limitation,
environmental matters) of the Property or the Building; or

(e) liable to Tenant in any amount beyond the interest of such mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Property as it exists from time to time, it being the intent of this provision
that Tenant shall look solely to the interest of any such mortgagee,
beneficiary, master lessor or other secured party or successor owner in the
Property for the payment and discharge of the landlord’s obligations under this
Lease and that such mortgagee, beneficiary, master lessor or other secured party
or successor owner shall have no separate personal liability for any such
obligations.

16. SECURITY

16.1 Deposit.

(a) No later than the Commencement Date, Tenant shall deposit with Landlord the
sum of Three Hundred Seventy-Five Thousand and No/100 Dollars ($375,000.00),
which sum (the “Security Deposit”) shall be held by Landlord as security for the
faithful performance of all of the terms, covenants and conditions of this Lease
to be kept and performed by Tenant during the term hereof. If Tenant defaults
(beyond any applicable cure period) with respect to any provision of this Lease,
including, without limitation, the provisions relating to the payment of rental
and other sums due hereunder, Landlord shall have the right, but shall not be
required, to use, apply or retain all or any part of the Security Deposit for
the payment of rental

 

- 37 -



--------------------------------------------------------------------------------

or any other amount which Landlord may spend or become obligated to spend by
reason of Tenant’s default or to compensate Landlord for any other loss or
damage which Landlord may suffer by reason of Tenant’s default. If any portion
of the Security Deposit is so used or applied, Tenant shall, within ten
(10) days after written demand therefor, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Landlord shall not be
required to keep any deposit under this Section separate from Landlord’s general
funds, and Tenant shall not be entitled to interest thereon. If Tenant fully and
faithfully performs every provision of this Lease to be performed by it, the
Security Deposit, or any balance thereof, shall be returned to Tenant or, at
Landlord’s option, to the last assignee of Tenant’s interest hereunder, at the
expiration of the term of this Lease and after Tenant has vacated the Property.
In the event of termination of Landlord’s interest in this Lease, Landlord shall
transfer all deposits then held by Landlord under this Section to Landlord’s
successor in interest, whereupon Tenant agrees to release Landlord from all
liability for the return of such deposit or the accounting thereof.

(b) As an alternative to the cash Security Deposit described in Section 16.1(a),
Tenant may instead deliver to Landlord an irrevocable standby letter of credit
(the “Letter of Credit”) issued in favor of Landlord by a federally insured
commercial bank or trust company approved in writing by Landlord (which approval
shall not be unreasonably withheld), in form and substance reasonably
satisfactory to Landlord, to be held by Landlord as security for the faithful
performance of all the obligations of Tenant under this Lease, subject to the
following terms and conditions:

(i) The amount of the Letter of Credit shall be Three Hundred Seventy-Five
Thousand and No/100 Dollars ($375,000.00), and Tenant shall maintain the Letter
of Credit in that amount in full force and effect throughout the term of this
Lease and until thirty (30) days after the expiration of the term of this Lease,
unless Tenant elects at any time to replace the Letter of Credit with a full
cash Security Deposit in compliance with Section 16.1(a). The Letter of Credit
may be for an initial one-year term, with automatic renewal provisions, provided
that Landlord shall be given at least thirty (30) days prior written notice if
the Letter of Credit will not be renewed as of any otherwise applicable renewal
date and shall be entitled to draw against the expiring Letter of Credit if a
replacement Letter of Credit is not furnished to Landlord at least twenty
(20) days prior to the scheduled expiration date, as provided in
Section 16.1(b)(iii)(A) below.

(ii) Landlord shall be entitled (but shall not be required) to draw against the
Letter of Credit and receive and retain the proceeds thereof upon any default
(beyond any applicable cure period) by Tenant in the payment of any rent or
other amounts required to be paid by Tenant under this Lease, or upon the
occurrence of any other Event of Default (beyond any applicable cure period)
under this Lease. The amount of the draw shall not exceed the amount of the
payments (if any) as to which Tenant is then in default and/or the amount
reasonably necessary to cure any nonmonetary Events of Default by Tenant, and
shall be applied by Landlord to the cure of the applicable default(s). Following
any partial draw under this paragraph (ii), if Tenant fully cures all
outstanding defaults and provides Landlord with a new Letter of Credit in

 

- 38 -



--------------------------------------------------------------------------------

the full required amount under this Section 16.1, Landlord shall surrender and
return to Tenant, within ten (10) days after Tenant’s satisfaction of the
foregoing conditions, the Letter of Credit under which the partial draw was
made.

(iii) Landlord shall also be entitled (but shall not be required) to draw
against the Letter of Credit in full and to receive the entire proceeds thereof
under either of the following circumstances:

(A) If the Letter of Credit will expire as of a date prior to the date thirty
(30) days after the expiration of the term of this Lease and Tenant fails to
provide to Landlord an extension or replacement of such Letter of Credit, in at
least the minimum amount required under this Section 16.1(b), at least twenty
(20) days prior to the scheduled expiration date of the Letter of Credit; or

(B) If, as a result of a draw against the Letter of Credit by Landlord or for
any other reason, the amount of the Letter of Credit falls below the minimum
amount required to be maintained from time to time pursuant to this
Section 16.1(b) and Tenant has failed to cause the Letter of Credit to be
restored to at least the minimum required amount within ten (10) days after
written demand by Landlord or, in lieu thereof, has failed to put up cash in an
amount equal to the amount required to be restored (which cash, if put up by
Tenant, shall be retained by Landlord as a cash security deposit in accordance
with Section 16.1(a) hereof).

(iv) If Landlord draws against the Letter of Credit in any of the circumstances
described in subparagraph (iii) above, Landlord shall use, apply and/or retain
all or any part of the amount drawn for the cure of any then existing defaults
under this Lease. Any amount drawn that is not immediately so used or applied by
Landlord shall be retained by Landlord as a cash security deposit, subject to
and in accordance with the provisions of Section 16.1(a).

(v) Any actual or purported withdrawal, rescission, termination or revocation of
the Letter of Credit by the issuer thereof prior to the expiration of the term
of this Lease (except when replaced prior to the effectiveness of such
withdrawal, rescission, termination or revocation by a replacement Letter of
Credit as contemplated in Section 16.1(b)(iii)(A) hereof or by a cash Security
Deposit in the required amount) shall be a material breach of this Lease.

(vi) The Letter of Credit shall provide that it is governed by the International
Standby Practices (ISP98), ICC Publication No. 590.

17. MISCELLANEOUS

17.1 Notices. All notices, consents, waivers and other communications which this
Lease requires or permits either party to give to the other shall be in writing
and shall be deemed given when delivered personally (including delivery by
private same-day or overnight courier or express delivery service) or by
telecopier with mechanical confirmation of transmission,

 

- 39 -



--------------------------------------------------------------------------------

effective upon personal delivery to or refusal of delivery by the recipient (in
the case of personal delivery by any of the means described above) or upon
telecopier transmission during normal business hours at the recipient’s office
(in the case of telecopier transmission, with any transmission outside of normal
business hours being effective as of the beginning of the first business day
commencing after the time of actual transmission), to the parties at their
respective addresses as follows:

 

To Tenant:

(prior to Tenant’s occupancy of Building under Amgen Sublease)

Raven biotechnologies, inc.

1140 Veterans Boulevard

South San Francisco, CA 94080

Attn: CFO

Telecopier: (650) 624-2693

(after Tenant’s occupancy of Building under Amgen Sublease) RAVEN
BIOTECHNOLOGIES, INC.

One Corporate Drive

South San Francisco, CA 94080

Attn: CFO

Telecopier: (650)

with copy to:

Cooley Godward Kronish LLP

101 California Street, 5th Floor

San Francisco, CA 94111-5800

Attn: Anna B. Pope, Esq.

Telecopier: (415) 693-2222

To Landlord:

Britannia Biotech Gateway Limited Partnership

c/o Slough Estates USA Inc.

444 North Michigan Avenue, Suite 3230

Chicago, IL 60611

Attn: Randy Rohner

Telecopier: (312) 755-0717

with copy to:

Britannia Management Services, Inc.

555 Twelfth Street, Suite 1650

Oakland, CA 94607

Telecopier: (510) 763-6262

and copy to:

Folger Levin & Kahn LLP

Embarcadero Center West

275 Battery Street, 23rd Floor

San Francisco, CA 94111

Attn: Donald E. Kelley, Jr.

Telecopier: (415) 986-2827

 

- 40 -



--------------------------------------------------------------------------------

or to such other address as may be contained in a notice at least fifteen
(15) days prior to the address change from either party to the other given
pursuant to this Section. Rental payments and other sums required by this Lease
to be paid by Tenant shall be delivered to Landlord in care of Britannia
Management Services, Inc., 555 Twelfth Street, Suite 1650, Oakland, CA 94607, or
at such other address as Landlord may from time to time specify in writing to
Tenant, and shall be deemed to be paid only upon actual receipt.

17.2 Successors And Assigns. The obligations of this Lease shall run with the
land, and this Lease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
original Landlord named herein and each successive Landlord under this Lease
shall be liable only for obligations accruing during the period of its ownership
of the Property, and any liability for obligations accruing after termination of
such ownership shall terminate as of the date of such termination of ownership
and shall pass to the successor lessor.

17.3 No Waiver. The failure of Landlord to seek redress for violation, or to
insist upon the strict performance, of any covenant or condition of this Lease
shall not be deemed a waiver of such violation, or prevent a subsequent act
which would originally have constituted a violation from having all the force
and effect of an original violation.

17.4 Severability. If any provision of this Lease or the application thereof is
held to be invalid or unenforceable, the remainder of this Lease or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and each of
the provisions of this Lease shall be valid and enforceable, unless enforcement
of this Lease as so invalidated would be unreasonable or grossly inequitable
under all the circumstances or would materially frustrate the purposes of this
Lease.

17.5 Litigation Between Parties. In the event of any litigation or other dispute
resolution proceedings between the parties hereto arising out of or in
connection with this Lease, the prevailing party shall be reimbursed for all
reasonable costs, including, but not limited to, reasonable accountants’ fees
and attorneys’ fees, incurred in connection with such proceedings (including,
but not limited to, any appellate proceedings relating thereto) or in connection
with the enforcement of any judgment or award rendered in such proceedings.
“Prevailing party” within the meaning of this Section shall include, without
limitation, a party who dismisses an action for recovery hereunder in exchange
for payment of the sums allegedly due, performance of covenants allegedly
breached or consideration substantially equal to the relief sought in the
action.

17.6 Surrender. A voluntary or other surrender of this Lease by Tenant, or a
mutual termination thereof between Landlord and Tenant, shall not result in a
merger but shall, at the option of Landlord, operate either as an assignment to
Landlord of any and all existing subleases and subtenancies, or a termination of
all or any existing subleases and subtenancies. This provision shall be
contained in any and all assignments or subleases made pursuant to this Lease.

 

- 41 -



--------------------------------------------------------------------------------

17.7 Interpretation. The provisions of this Lease shall be construed as a whole,
according to their common meaning, and not strictly for or against Landlord or
Tenant. The captions preceding the text of each Section and subsection hereof
are included only for convenience of reference and shall be disregarded in the
construction or interpretation of this Lease.

17.8 Entire Agreement. This written Lease, together with the exhibits hereto,
contains all the representations and the entire understanding between the
parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements are replaced in total by this Lease and
the exhibits hereto. This Lease may be modified only by an agreement in writing
signed by each of the parties.

17.9 Governing Law. This Lease and all exhibits hereto shall be construed and
interpreted in accordance with and be governed by all the provisions of the laws
of the State of California.

17.10 No Partnership. The relationship between Landlord and Tenant is solely
that of a lessor and lessee. Nothing contained in this Lease shall be construed
as creating any type or manner of partnership, joint venture or joint enterprise
with or between Landlord and Tenant.

17.11 Financial Information. From time to time Tenant shall promptly provide
directly to prospective lenders and purchasers of the Property designated by
Landlord such financial information pertaining to the financial status of Tenant
as Landlord may reasonably request; provided. Tenant shall be permitted to
provide such financial information in a manner which Tenant deems reasonably
necessary to protect the confidentiality of such information. In addition, from
time to time, Tenant shall provide Landlord with such financial information
pertaining to the financial status of Tenant as Landlord may reasonably request.
Landlord agrees that all financial information supplied to Landlord by Tenant
shall be treated as confidential material, and shall not be disseminated to any
party or entity (including any entity affiliated with Landlord) without Tenant’s
prior written consent, except that Landlord shall be entitled to provide such
information, subject to reasonable precautions to protect the confidential
nature thereof, (i) to Landlord’s partners and professional advisors, solely to
use in connection with Landlord’s execution and enforcement of this Lease, and
(ii) to prospective lenders and/or purchasers of the Property, solely for use in
connection with their bona fide consideration of a proposed financing or
purchase of the Property, provided that such prospective lenders and/or
purchasers are not then engaged in businesses directly competitive with the
business then being conducted by Tenant. For purposes of this Section, without
limiting the generality of the obligations provided herein, it shall be deemed
reasonable for Landlord to request copies of Tenant’s most recent audited annual
financial statements, or, if audited statements have not been prepared,
unaudited financial statements for Tenant’s most recent fiscal year, accompanied
by a certificate of Tenant’s chief financial officer that such financial
statements fairly present Tenant’s financial condition as of the date(s)
indicated. Notwithstanding any other provisions of this Section 17.11, during
any period in which Tenant has outstanding a class of publicly traded securities
and is filing with the Securities and Exchange Commission, on a regular basis,
Forms 10Q and 10K and any other periodic filings required under the Securities
Exchange Act of 1934, as amended, it shall constitute sufficient compliance
under this Section 17.11 for Tenant to furnish Landlord with copies of such
periodic filings substantially concurrently with the filing thereof with the
Securities and Exchange Commission.

 

- 42 -



--------------------------------------------------------------------------------

Landlord and Tenant recognize the need of Tenant to maintain the confidentiality
of information regarding its financial status and the need of Landlord to be
informed of, and to provide to prospective lenders and purchasers of the
Property financial information pertaining to, Tenant’s financial status.
Landlord and Tenant agree to cooperate with each other in achieving these needs
within the context of the obligations set forth in this Section.

17.12 Costs. If Tenant requests the consent of Landlord under any provision of
this Lease for any act that Tenant proposes to do hereunder, including, without
limitation, assignment or subletting of the Building or any portion thereof,
Tenant shall, as a condition to doing any such act and the receipt of such
consent, reimburse Landlord promptly for any and all reasonable costs and
expenses incurred by Landlord in connection therewith, including, without
limitation, reasonable attorneys’ fees.

17.13 Time. Time is of the essence of this Lease, and of every term and
condition hereof.

17.14 Rules And Regulations. Tenant shall observe, comply with and obey, and
shall cause its employees, agents and, to the best of Tenant’s ability, invitees
to observe, comply with and obey such rules and regulations as Landlord may
reasonably promulgate from time to time for the safety, care, cleanliness, order
and use of the Improvements, the Building and the Property, provided that such
rules and regulations do not expressly conflict with the terms of this Lease.

17.15 Brokers. Each party represents and warrants that no broker participated in
the consummation of this Lease and agrees to indemnify, defend and hold the
other party harmless against any liability, cost or expense, including, without
limitation, reasonable attorneys’ fees, arising out of any claims for brokerage
commissions or other similar compensation in connection with any conversations,
prior negotiations or other dealings by the indemnifying party with any broker,
finder or other similar claimant.

17.16 Memorandum Of Lease. At any time during the term of this Lease, either
party, at its sole expense, shall be entitled to record a memorandum of this
Lease and, if either party so elects, both parties agree to cooperate in the
preparation, execution, acknowledgement and recordation of such document in
reasonable form. If such a memorandum of lease is recorded, then upon expiration
or termination of this Lease, Tenant agrees promptly to execute, acknowledge and
deliver to Landlord, upon written request by Landlord, a Termination of
Memorandum of Lease in such form as Landlord may reasonably request, for the
purpose of terminating any continuing effect of the previously recorded
memorandum of lease as a cloud upon title to the Property.

17.17 Corporate Authority. Each party to this Lease represents and warrants that
the person signing this Lease on behalf of such respective party is fully
authorized to do so and, by so doing, to bind such party.

17.18 Execution and Delivery. This Lease may be executed in one or more
counterparts and by separate parties on separate counterparts, but each such
counterpart shall constitute an original and all such counterparts together
shall constitute one and the same instrument.

 

- 43 -



--------------------------------------------------------------------------------

17.19 Survival. Without limiting survival provisions which would otherwise be
implied or construed under applicable law, the provisions of Sections 2.4, 5.4,
7.2, 7.3, 7.4, 8.2(c), 9.6, 10.6, 16.1, 17.5 and 17.16 hereof shall survive the
termination of this Lease with respect to matters occurring prior to the
expiration of this Lease.

17.20 Parking. Landlord and Tenant agree that the Common Areas, taken as a
whole, shall include parking in amounts sufficient to satisfy the minimum
parking requirements of the City of South San Francisco applicable to the
Property and the Center from time to time.

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first set forth above.

 

“Landlord” “Tenant” BRITANNIA BIOTECH GATEWAY LIMITED PARTNERSHIP, a Delaware
limited partnership

RAVEN BIOTECHNOLOGIES, INC., a

Delaware corporation

By: SLOUGH BIOTECH GATEWAY By: /s/ George F. Schreiner
INCORPORATED, a Delaware corporation, General Partner Name: George F. Schreiner
Title: CEO By: /s/ Jonathan M. Bergschneider Jonathan M. Bergschneider Senior
Vice President By:

/s/ John Whelan

Name: John Whelan Title: COO & CFO

 

- 44 -



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A Real Property Description EXHIBIT B Site Plan EXHIBIT C
Acknowledgement of Commencement Date

 

- 45 -



--------------------------------------------------------------------------------

EXHIBIT A

REAL PROPERTY DESCRIPTION

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

Parcel One:

Parcel C as designated on the Map entitled “PARCEL MAP NO. 89-268”, being a
resubdivision of Lots 4, 5, 6 and 7 of that certain Map entitled “FINAL MAP
GATEWAY CENTER” (SA-81-74) filed in the office of the Recorder of the County of
San Mateo in Book 107 of Maps at Pages 27, 28, 29 and 30, which Map was filed in
the Office of the Recorder of the County of San Mateo, State of California on
December 12, 1989 in Book 63 of Parcel Maps at Pages 32 and 33.

Parcel Two:

A portion of that certain 0.572 acre parcel of land described in Resolution
No. 900 by the City of South San Francisco, recorded August 6, 1943, in Book
1079 of Official Records of San Mateo County at Page 77, further described as
follows:

A portion of Industrial Way, as shown on that certain Map entitled “Final Map
Gateway Center” filed October 1, 1982, in Book 107 of Maps at Pages 27-30, San
Mateo County Records, further described as follows:

Beginning at a point on the southeasterly line of said 0.572 acre parcel, also
being the northwesterly line of Lot 4 as shown on said Map (104 Maps 27-30),
distant thereon North 38° 42’ 41” East, 29.29 feet from the southwest corner of
said Lot 4; thence along the aforementioned southeasterly line, North 38° 42’
41” East, 356.97 feet; then northeasterly along the arc of a tangent, 980.56
foot radius curve to the left, through a central angle of 7° 19’ 26”, an arc
distance of 125.34 feet to a point of reverse curvature; thence northeasterly
along the arc of a tangent, 980.56 foot radius curve to the right, through a
central angle of 7° 19’ 26”, an arc distance of 125.34 feet to a point of cusp,
being the most northerly point of the aforementioned 0.572 acre parcel; thence
along the northwesterly line of said 0.572 acre parcel, South 38° 42’ 41” West,
606.97 feet to a line which bears North 51° 17’ 19” West from the point of
beginning; thence South 51° 17’ 19” East, 16.00 feet to the point of beginning.

EXHIBIT A to Lease



--------------------------------------------------------------------------------

EXHIBIT B

SITE PLAN

 

LOGO [g838054g39l39.jpg]

EXHIBIT B to Lease



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF COMMENCEMENT DATE

This Acknowledgement is executed as of                     ,             , by
BRITANNIA BIOTECH GATEWAY LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”), and RAVEN BIOTECHNOLOGIES, INC., a Delaware corporation
(“Tenant”), pursuant to Section 2.3 of the Lease dated November 21, 2006 between
Landlord and Tenant (the “Lease”) covering premises located at One Corporate
Drive, South San Francisco, CA 94080 (the “Property”).

Landlord and Tenant hereby acknowledge and agree as follows:

1. The Commencement Date under the Lease is                     ,            .

2. The Termination Date under the Lease shall be February 28, 2018, subject to
any applicable provisions of the Lease for early termination thereof.

3. The square footage of the Building is 66,127 square feet.

4. Tenant accepts the Building and acknowledges the satisfactory condition
thereof as provided in the applicable provisions of the Lease.

EXECUTED as of the date first set forth above.

 

“Landlord” “Tenant” BRITANNIA BIOTECH GATEWAY RAVEN BIOTECHNOLOGIES, INC., a
LIMITED PARTNERSHIP, a Delaware Delaware corporation limited partnership By:
SLOUGH BIOTECH GATEWAY By:

 

INCORPORATED, a Delaware Its:

 

corporation, General Partner By:

 

By:

 

Jonathan M. Bergschneider

Senior Vice President

Its:

 

EXHIBIT C to Lease